Exhibit 10.1

 

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

among

BUCA, INC.,

BUCA RESTAURANTS 3, INC.,

BERTUCCI’S CORPORATION

and

VINNY T’S ACQUISITION CORPORATION

Dated as of September 25, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    Purchase and Sale of Shares; Closing    1   Section 1.1    Purchase
and Sale of Shares.    1   Section 1.2    Closing.    2   Section 1.3    Closing
Obligations.    2 ARTICLE II    Post-Closing Purchase Price Adjustment    4  
Section 2.1    Working Capital Adjustment    4   Section 2.2    Adjustment
Payment    5 ARTICLE III    Representations and Warranties of the Company and
Seller    6   Section 3.1    Organization and Authority of Seller; No Conflicts.
   6   Section 3.2    Organization, Authority and Qualification of the Company;
No Conflicts.    6   Section 3.3    Capitalization of the Company.    7  
Section 3.4    Stock Ownership.    8   Section 3.5    Financial Statements.    9
  Section 3.6    Absence of Undisclosed Liabilities; Absence of Certain Changes
or Events.    9   Section 3.7    Title to Assets; Real Properties; Leases;
Absence of Liens and Encumbrances; Etc.    10   Section 3.8    Litigation.    12
  Section 3.9    Compliance with Law/Government Authorizations.    12   Section
3.10    Contracts.    13   Section 3.11    Consents and Approvals.    15  
Section 3.12    Tax Matters.    16   Section 3.13    Intellectual Property.   
17   Section 3.14    Conduct of Business; Absence of Certain Changes    18  
Section 3.15    Employee Matters and Benefits.    21   Section 3.16   
Environmental Matters.    24   Section 3.17    Insurance.    25   Section 3.18
   Prepaid Amounts.    25   Section 3.19    Suppliers.    26   Section 3.20   
Capital Expenditures.    26   Section 3.21    Brokers and Finders.    26  
Section 3.22    Corporate Books, Records and Accounts.    26   Section 3.23   
Borrowings and Guarantees    27   Section 3.24    Directors and Officers;
Financial Service Relations and Powers of Attorney    27   Section 3.25   
Absence of Sensitive Payments.    27   Section 3.26    No Other Representations
or Warranties.    28

 

- i -



--------------------------------------------------------------------------------

ARTICLE IV    Representations and Warranties of Buyer and Parent    28   
Section 4.1    Organization and Authority of Buyer; No Conflicts.    28   
Section 4.2    Organization and Authority of Parent; No Conflicts.    29   
Section 4.3    Brokers and Finders.    29    Section 4.4    Parent Financial
Statements.    30    Section 4.5    Conduct of Parent Business; Absence of
Certain Parent Changes.    30    Section 4.6    Financial Capability.    30   
Section 4.7    Investment Intent and Experience; Share Resale Restrictions.   
31    Section 4.8    Consents and Approvals.    31    Section 4.9    No Other
Representations or Warranties.    31 ARTICLE V    Tax Matters    31   
Section 5.1    Liability for Taxes and Related Matters.    31    Section 5.2   
Transfer Taxes.    33    Section 5.3    Information to be Provided by Buyer.   
34    Section 5.4    Assistance and Cooperation.    34    Section 5.5    Tax
Sharing Agreements.    35    Section 5.6    Other Elections and Changes.    35
ARTICLE VI    Certain Covenants and Agreements    35    Section 6.1    Retention
of Books and Records.    35    Section 6.2    Closing Date Financial Statements.
   35    Section 6.3    Change of Company Name.    36    Section 6.4    Landlord
Estoppel Certificates.    36    Section 6.5    Employee Benefits.    36   
Section 6.6    Litigation.    37    Section 6.7    Licenses    38    Section 6.8
   Further Assurances.    38    Section 6.9    Maintenance of Government
Authorizations    38    Section 6.10    No Hire; Non-Solicitation.    38   
Section 6.11    Seekonk/Shrewsbury Lease    39 ARTICLE VII [INTENTIONALLY
OMITTED]    39 ARTICLE VIII [INTENTIONALLY OMITTED]    39 ARTICLE IX    Survival
And Indemnification    39    Section 9.1    Survival of Representations,
Warranties, Covenants and Agreements; Certain Limitations.    39    Section 9.2
   Indemnification by Buyer and Parent.    40    Section 9.3    Indemnification
by Seller.    41    Section 9.4    Indemnification as Sole Remedy.    41

 

- ii -



--------------------------------------------------------------------------------

  Section 9.5    Method of Asserting Claims, Etc.    41   Section 9.6   
Exceptions.    43   Section 9.7    Effect of Purchase Price Adjustment.    43
ARTICLE X    Definitions    43   Section 10.1    Specific Definitions.    43  
Section 10.2    Other Terms.    49   Section 10.3    Other Definitional
Provisions.    49 ARTICLE XI    Miscellaneous    49   Section 11.1    Amendment
and Waiver.    49   Section 11.2    Expenses.    50   Section 11.3   
Confidentiality.    50   Section 11.4    Public Disclosure.    50   Section 11.5
   Assignment.    51   Section 11.6    Entire Agreement.    51   Section 11.7   
Fulfillment of Obligations.    51   Section 11.8    Parties in Interest; No
Third Party Beneficiaries.    51   Section 11.9    Schedules.    51   Section
11.10    Interpretation    51   Section 11.11    Counterparts.    52   Section
11.12    Section Headings.    52   Section 11.13    Notices.    52   Section
11.14    Governing Law.    53   Section 11.15    Severability.    53

 

- iii -



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Promissory Note Exhibit B    List of Permitted Encumbrances
Exhibit C    Company Releases Exhibit D    Guaranty Exhibit E    Transition
Services Agreement Exhibit F    Opinion of Faegre & Benson LLP Exhibit G   
Opinion of Brown Rudnick Berlack Israels LLP

 

- iv -



--------------------------------------------------------------------------------

This Stock Purchase Agreement is dated as of September 25, 2006, by and among
BUCA, Inc., a Minnesota corporation (“Seller”), BUCA Restaurants 3, Inc., a
Minnesota corporation (the “Company”), Bertucci’s Corporation, a Delaware
corporation (the “Parent”), and Vinny T’s Acquisition Corporation, a Delaware
corporation (the “Buyer”).

WITNESSETH:

WHEREAS, the Company is engaged in the business of owning and operating a chain
of restaurants doing business under the name “Vinny T’s” (the “Business”);

WHEREAS, Seller owns all of the issued and outstanding shares of capital stock
of the Company;

WHEREAS, Seller desires to sell and transfer to Buyer, and Buyer desires to
purchase from Seller, all of the issued and outstanding shares of capital stock
of the Company, as more specifically provided herein; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and subject to and on the terms and conditions herein set
forth, the parties hereto agree as follows (certain capitalized terms used in
this Agreement are defined in Article X hereof):

ARTICLE I

Purchase and Sale of Shares; Closing

Section 1.1 Purchase and Sale of Shares.

(a) Subject to the terms and conditions of this Agreement, Buyer agrees to
purchase from Seller, and Seller agrees to sell to Buyer, all of the issued and
outstanding shares (the “Shares”) of common stock, $.01 par value per share, of
the Company for an aggregate purchase price of $6,800,000.00 (the “Purchase
Price”), subject to adjustment as provided in Article II below.

(b) The Purchase Price shall be paid by the Buyer to the Seller as follows:

 

  (i) The Buyer shall pay the Seller $3,000,000.00 of the Purchase Price by wire
transfer of immediately available funds on the Closing Date to an account
designated by the Seller (the “Cash Payment”); and

 

  (ii) At the Closing, the Buyer shall deliver to the Seller a promissory note,
in the form attached hereto as Exhibit A (the “Promissory Note”), in the
original principal amount of $3,800,000.00, provided however, that the amounts
due under the Promissory Note may be increased and/or reduced (as applicable)
pursuant to the provisions of Section 2.2 and Section 9.3(b) below.

 

- 1 -



--------------------------------------------------------------------------------

Section 1.2 Closing.

The delivery of the Shares and payment therefore (the “Closing”) will take place
at the offices of Brown Rudnick Berlack Israels LLP, One Financial Center,
Boston, MA, 02111 at 10:00 a.m. local time, on September 25, 2006, or at such
other time and place as the parties hereto may mutually agree, provided however,
that if: (1) on the Closing Date (as defined below) the Shares are in the
possession of Wells Fargo Foothill, Inc. (the “WFF”) pursuant to that certain
Credit Agreement, dated as of November 15, 2004, by and among the Seller and
each of its subsidiaries that are signatories thereto, the Lenders that are
signatories thereto, and WFF, as the Arranger and the Administrative Agent, as
amended (the “BUCA Credit Agreement”); and (2) WFF has agreed in writing to
deliver the certificate(s) evidencing the Shares and all stock powers that it
has possession of relating to such Shares to the Buyer within three Business
Days (as defined in the BUCA Credit Agreement) of the Buyer’s delivery of the
Cash Payment to the Seller, then the certificates evidencing the Shares may be
delivered to the Buyer promptly after the Closing. The date on which the Closing
occurs is called the “Closing Date.”

Section 1.3 Closing Obligations.

At the Closing:

(a) Seller will deliver to Buyer (i) certificates representing the Shares, duly
endorsed (or accompanied by duly executed stock powers), for transfer to Buyer
(except as provided in Section 1.2 above), and (ii) such other documents as may
be required to effect a valid transfer of the Shares by Seller, free and clear
of any and all Encumbrances (except as set forth on Exhibit B attached hereto)
including, without limitation, those arising under Article 8 of the Uniform
Commercial Code of the State of Minnesota. Such documents shall be in form and
substance satisfactory to counsel for Buyer.

(b) Each of Seller and Company will deliver to Buyer an officer’s certificate in
form and substance reasonably satisfactory to Buyer which certificates certify
that: (i) each of the representations and warranties of Seller or Company, as
applicable, contained in this Agreement are true and correct in all respects as
of the Closing Date; (ii) each of the covenants and agreements of Seller or
Company, as applicable, in the Agreement to be performed on or prior to the
Closing Date have been duly performed in all respects or waived by Buyer or
Parent.

(c) Each of Seller and Company will deliver to Buyer duly executed certificates
of their respective Secretaries in form and substance reasonably satisfactory to
Buyer certifying (A) resolutions of their respective directors approving this
Agreement, the Ancillary Agreements (as defined below) to which they are a party
and the transactions contemplated hereby and thereby (together with incumbency
and signature certificates regarding the officers signing on behalf of Seller
and the Company) and (B) the articles of incorporation and by-laws of Seller and
the Company.

 

- 2 -



--------------------------------------------------------------------------------

(d) Seller will deliver to Buyer evidence in form and substance reasonably
satisfactory to Buyer of the release of all Encumbrances (except as set forth on
Exhibit B attached hereto): (i) on the Shares (other than federal and state
securities law restrictions); and (ii) on all of the owned assets and properties
of the Company, all effective on or before the Closing Date.

(e) Seller will deliver to Buyer: (i) copies of all consents, approvals and
estoppel certificates set forth on Schedule 1.3(e)(i) of the Disclosure
Schedules; and (ii) all documentation requested by Buyer transferring to Buyer
the Governmental Authorizations issued by Governmental Entities in connection
with the Business set forth on Schedule 1.3(e)(ii) of the Disclosure Schedules.

(f) Seller will deliver to Buyer documents evidencing termination of all
agreements between Seller and the Company, except for the Transition Services
Agreement (as defined below).

(g) The Company will deliver to Buyer resignations of all officers and directors
of the Company, effective as of the Closing Date.

(h) The Company will deliver to Buyer general releases in the forms attached
hereto as Exhibit C (the “Company Releases”) from Seller and all officers,
directors and stockholders of the Company of any liability of the Company to
them, or any claim which they may have against the Company.

(i) The Company will deliver to Buyer a certificate or certificates representing
all shares of capital stock of Dedham K&L, Inc., a Massachusetts corporation
(“Dedham K&L”), owned of record or beneficially by the Company.

(j) The Company will deliver to Buyer resignations of Richard Erstad from the
board of directors of Dedham K&L and Richard Erstad as Treasurer of Dedham K&L,
all effective as of the Closing Date.

(k) Buyer will pay to Seller the Cash Payment as required by Section 1.1(b)(i).

(l) Buyer will deliver to Seller the duly executed Promissory Note.

(m) Parent will deliver to Seller a Guaranty of Buyer’s payments under the
Promissory Note, and Buyer’s other obligations under this Agreement, in the form
attached hereto as Exhibit D (the “Guaranty”).

(n) Each of Buyer and Parent will deliver to Seller an officer’s certificate in
form and substance reasonably satisfactory to Seller which certificates certify
that: (i) each of the representations and warranties of Buyer or Parent, as
applicable, contained in this Agreement are true and correct in all respects as
of the Closing Date; (ii) each of the covenants and agreements of Buyer or
Parent, as applicable, in the Agreement to be performed on or prior to the
Closing Date have been duly performed in all respects or waived by Seller.

 

- 3 -



--------------------------------------------------------------------------------

(o) Each of Buyer and Parent will deliver to Seller duly executed certificates
of their respective Secretaries or Assistant Secretaries in form and substance
reasonably satisfactory to Seller certifying (A) resolutions of their respective
directors approving this Agreement, the Ancillary Agreements (as defined below)
to which they are a party and the transactions contemplated hereby and thereby
(together with incumbency and signature certificates regarding the officers
signing on behalf of Buyer and Parent), and (B) the certificates of
incorporation and by-laws of Buyer and Parent.

(p) Seller and the Company will deliver to each other a duly executed transition
services agreement in the form attached hereto as Exhibit E (the “Transition
Services Agreement”).

(q) Faegre & Benson LLP, counsel to Seller and the Company, will deliver an
opinion to Buyer and Parent, dated as of the Closing Date, in the form attached
hereto as Exhibit F.

(r) Brown Rudnick Berlack Israels LLP, counsel to Buyer and Parent, will deliver
an opinion to Seller, dated as of the Closing Date, in the form attached hereto
as Exhibit G.

ARTICLE II

Post-Closing Purchase Price Adjustment

Section 2.1 Working Capital Adjustment

(a) Seller and Buyer acknowledge and agree that the consideration to be paid by
Buyer hereunder is to be established in part by reference to:

(i) the non-cash current assets of the Company, equal to the current assets of
the Company minus the cash of the Company, each determined in accordance with
GAAP (the “Non-Cash Current Assets”), existing at the close of business on the
Closing Date; and

(ii) the current liabilities of the Company, determined in accordance with GAAP
(“Current Liabilities”), existing at the close of business on the Closing Date.

(b) Within 90 days after the Closing Date, Buyer will furnish to Seller: (i) a
report (the “Preliminary Report”) stating the Non-Cash Current Assets and the
Current Liabilities as of the Closing Date; and (ii) applicable supporting
documentation for the Preliminary Report. Unless Seller gives written notice to
Buyer of a good faith objection to a material aspect of the Preliminary Report
before the close of business on the 30th day after Seller’s receipt thereof, the
Preliminary Report will then become binding upon Seller and Buyer and will be
the “Final Report” and such

 

- 4 -



--------------------------------------------------------------------------------

30th day will be the “Final Report Date.” If Seller (by written notice to Buyer
and Parent before the close of business on such 30th day) objects in good faith
to any material aspect of the Preliminary Report, then only those aspects as to
which the good faith objection was made will not become binding. Seller and
Buyer will discuss any such objection(s) and, if they reach written agreement
amending the Preliminary Report, then the Preliminary Report, as amended by such
written agreement, will become binding and will become the Final Report and the
date of such written agreement will be the Final Report Date. If Seller and
Buyer do not reach written agreement within 30 days after Seller gives such
notice of objection(s), then the matter(s) objected to (and only such matter(s))
will be submitted to PricewaterhouseCoopers, LLP (the “CPA”), certified public
accountants (whose fees will be divided equally between Seller and Buyer), who
will resolve the dispute by delivery of a written statement of such resolution
to Buyer and Seller within 60 days after submission of the dispute to the CPA,
which statement, when delivered to Seller and Buyer, will become binding on
Seller and Buyer. Such statement (combined with those aspects of the Preliminary
Report as to which Seller did not provide notice of objection) will be the Final
Report and the date on which the CPA submits such statement to Seller and Buyer
will be the Final Report Date.

Section 2.2 Adjustment Payment

(a) The amount equal to the Non-Cash Current Assets minus the Current
Liabilities (each as of the Closing Date and as stated in the Final Report) is
hereby defined as “Net Working Capital.” If Net Working Capital is more than
$(1,074,400), (the “Maximum Net Working Capital”), then the principal amount due
under the Promissory Note shall be increased by Net Working Capital minus the
Maximum Net Working Capital. If Net Working Capital is less than $(1,174,400),
(the “Minimum Net Working Capital”), then the principal amount due under the
Promissory Note shall be reduced by the Minimum Net Working Capital minus Net
Working Capital.

(b) In the event of a required increase in the principal amount of the
Promissory Note under Section 2.2(a), Buyer and Seller covenant and agree to
execute an amendment to the Promissory Note within 10 days following the Final
Report Date which effectuates such required increase, with interest accruing on
the amount of such increase in the principal amount of the Promissory Note from
the Closing Date, and such amendment to be reasonably satisfactory in form and
substance to the Buyer and the Seller. In the event of a required decrease in
the principal amount of the Promissory Note under Section 2.2(a), Buyer and
Seller covenant and agree to execute an amendment to the Promissory Note within
10 days following the Final Report Date which effectuates such required
decrease, such amendment to reflect that no interest shall accrue (or shall have
ever accrued) on the amount obtained by subtracting the Net Working Capital from
the Minimum Net Working Capital, and such amendment to be reasonably
satisfactory in form and substance to Buyer and the Seller.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties of the Company and Seller

Except as otherwise set forth in the disclosure schedules attached hereto (the
“Disclosure Schedules”), the Company (except with respect to Section 3.1) and
Seller, jointly and severally, represent and warrant to Buyer and Parent as
follows:

Section 3.1 Organization and Authority of Seller; No Conflicts.

Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Minnesota, has all requisite corporate power and
authority to own, operate and lease its properties and to conduct its business
in the manner and in the places where such properties are owned or leased or
such business is conducted by it. Seller has taken all corporate action
necessary in order to execute, deliver and perform its obligations under this
Agreement and the certificates, documents and agreements contemplated by this
Agreement (the “Ancillary Agreements”) to which it is a party. This Agreement
and the Ancillary Agreements to which it is a party are legal, valid and binding
obligations of Seller, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles (the “Enforcement Exceptions”). The execution,
delivery and performance of this Agreement and the Ancillary Agreements to which
it is a party by Seller do not, and the consummation by Seller of the
transactions contemplated hereby and thereby will not, constitute or result in:
(a) a breach or violation of, or a default or required notice under, the
articles of incorporation or by-laws of Seller, (b) a breach or violation of, or
a default under, the acceleration of any obligations, termination, cancellation,
or the creation of an Encumbrance on the assets of Seller (with or without
notice, lapse of time or both) or required notice pursuant to any agreement
(whether written or oral), understanding, commitment, lease, contract, note,
mortgage, indenture, arrangement or other obligation (“Contracts”) binding upon
Seller, (c) a violation of any foreign, federal, state or local law, rule,
regulation, Court Order or other restriction of any court or Governmental Entity
(“Law”) or any Governmental Authorization or non-governmental permit or license
to which Seller is subject, (d) any change in the rights or obligations of any
party under any of the Contracts to which the Seller is a party, or (e) result
in the creation or imposition of any Encumbrance upon any of the assets of the
Seller or upon the Shares (except as set forth on Exhibit B attached hereto).

Section 3.2 Organization, Authority and Qualification of the Company; No
Conflicts.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Minnesota, has the corporate power and
authority to own, operate and lease its assets and to carry on its business
substantially as it is now being conducted, and is duly qualified as a foreign
corporation to do business, and is in good standing, in each jurisdiction where
the ownership or operation of its properties and assets or the conduct of its

 

- 6 -



--------------------------------------------------------------------------------

business requires such qualification, except where the failure to be so
qualified (in the aggregate) would not have a Material Adverse Effect, and has
all requisite corporate power and authority, and has taken all corporate action
necessary in order, to execute, deliver and perform its obligations under this
Agreement and the Ancillary Agreements to which it is a party. This Agreement
and the Ancillary Agreements to which it is a party are legal, valid and binding
obligations of the Company, enforceable in accordance with its terms, subject to
the Enforcement Exceptions. The execution, delivery and performance of this
Agreement and the Ancillary Agreements to which it is a party by the Company do
not, and the consummation by the Company of the transactions contemplated hereby
and thereby will not, constitute or result in: (a) a breach or violation of, or
a default or required notice under, the articles of incorporation or by-laws of
the Company, (b) a breach or violation of, or a default under, the acceleration
of any obligations, termination, cancellation, or the creation of an Encumbrance
on the assets of the Business (with or without notice, lapse of time or both),
or required notice pursuant to any Contracts binding upon the Company, (c) a
violation of any Law or Governmental Authorization or non-governmental permit or
license to which the Company is subject, (d) any change in the rights or
obligations of any party under any of the Contracts to which the Company is a
party, or (e) result in the creation or imposition of any Encumbrance upon any
of the Company’s assets or the Shares (except as set forth on Exhibit B attached
hereto).

Section 3.3 Capitalization of the Company.

The authorized capital stock of the Company consists of 1,000 shares of common
stock, $.01 par value per share, of which 100 shares (constituting the Shares)
are issued and outstanding. The Shares have been duly authorized and validly
issued, are fully paid and nonassessable and are owned of record and
beneficially solely by Seller free and clear of any lien, pledge, security
interest, claim or other encumbrances (collectively, “Encumbrances”), under
Article 8 of the Uniform Commercial Code of the State of Minnesota or otherwise,
other than restrictions under federal and state securities laws. The Shares were
issued in compliance with applicable federal and state securities laws, and were
not issued in violation of any Person’s preemptive rights. There are no shares
of the Company’s capital stock reserved for any purpose. There are no preemptive
or other outstanding rights, options, warrants, conversion rights, stock
appreciation rights, “phantom” stock, redemption rights, agreements,
arrangements or commitments to issue or sell any shares of capital stock or
other securities of the Company or any securities or obligations convertible or
exchangeable into or exercisable for, or giving any Person a right to subscribe
for or acquire, any securities of the Company, and no securities or obligations
evidencing such rights are authorized, issued or outstanding. The Company does
not have outstanding any bonds, debentures, notes or other obligations the
holders of which have the right to vote (or convertible into or exercisable for
securities having the right to vote) on any matter. There are no agreements
relating to the voting of the Company’s capital stock, or restrictions on the
transferability of the Company’s capital stock (by agreement, certificate of
incorporation, bylaws, statute or otherwise), except pursuant to federal and
state securities laws. There are no agreements among the Company, Seller and/or
any other Person relating to the Company’s capital stock. When the Shares are
delivered to Buyer at the Closing pursuant to this Agreement, the Shares will be
duly authorized, validly issued, fully paid and nonassessable, and

 

- 7 -



--------------------------------------------------------------------------------

will be free and clear of all Encumbrances, under Article 8 of the Uniform
Commercial Code of the State of Minnesota or otherwise, other than restrictions
on transfer pursuant to federal and state securities laws.

Section 3.4 Stock Ownership.

Except for owning a 25% equity interest in Dedham K&L (represented by 2,500
shares of Common Stock, no par value) (the “Dedham Shares”), the Company does
not own, directly or indirectly, an equity or other ownership interest in any
Person. To the Knowledge of the Company and the Seller, Schedule 3.4 of the
Disclosure Schedules sets forth all of the record owners of Dedham K&L
securities and the number and nature of the Dedham K&L securities that they own.
To the Knowledge of the Company and the Seller, the Dedham Shares have been duly
authorized and validly issued, are fully paid and nonassessable and are owned of
record and beneficially solely by the Company free and clear of any
Encumbrances, under Article 8 of the Uniform Commercial Code of the Commonwealth
of Massachusetts or otherwise, other than restrictions under federal and state
securities laws. To the Knowledge of the Company and the Seller, the Dedham
Shares were issued in compliance with applicable federal and state securities
laws, and were not issued in violation of any Person’s preemptive rights. To the
Knowledge of the Company and the Seller, neither Dedham K&L nor any of its
officers, directors, stockholders, employees or representatives have any claims
of any nature against Dedham K&L, any of the officers of Dedham K&L, any of the
directors of Dedham K&L, any of the stockholders of Dedham K&L, the Company, the
Seller or the officers, directors, employees or representatives of the Seller or
the Company. To the Knowledge of the Company and the Seller, there are no shares
of Dedham K&L’s capital stock reserved for any purpose. To the Knowledge of the
Company and the Seller, there are no preemptive or other outstanding rights,
options, warrants, conversion rights, stock appreciation rights, “phantom”
stock, redemption rights, agreements, arrangements or commitments to issue or
sell any shares of capital stock or other securities of Dedham K&L or any
securities or obligations convertible or exchangeable into or exercisable for,
or giving any Person a right to subscribe for or acquire, any securities of
Dedham K&L, and no securities or obligations evidencing such rights are
authorized, issued or outstanding. Except as set forth on Schedule 3.4 of the
Disclosure Schedules, to the Knowledge of the Company and the Seller, there are
no agreements relating to the voting of Dedham K&L’s capital stock, or
restrictions on the transferability of Dedham K&L’s capital stock (by agreement,
certificate of incorporation, bylaws, statute or otherwise), except pursuant to
federal and state securities laws. There are no agreements between the Company
and any other Person relating to Dedham K&L’s capital stock. Other than that
certain Innholder License to Expose, Keep for Sale and to Sell All Kinds of
Alcoholic Beverages to be Drunk on the Premises (License #134) issued by The
Licensing Board of the Town of Dedham to Dedham K&L, that certain Beverage
Concession Agreement dated January 14, 2002 by and between Dedham K&L and the
Company, and that certain Stockholders Agreement dated as of January 14, 2002 by
and among Dedham K&L and the Stockholders (as defined therein), Dedham K&L does
not own any other asset or property used or necessary for the operation of the
Business.

 

- 8 -



--------------------------------------------------------------------------------

Section 3.5 Financial Statements.

Attached hereto as Schedule 3.5 of the Disclosure Schedules are copies of:
(a) the Company’s income statements for each of the fiscal years ended
December 26, 2004 and December 25, 2005, excluding however, allocations of
expenses incurred by Seller attributable to Company and corporate overhead
recorded on the financial statements of Seller for the applicable periods
(collectively, the “2004/2005 Statements”); (b) the Company’s income statement
for the period of December 26, 2005 through August 20, 2006, excluding however,
allocations of expenses incurred by Seller attributable to Company and corporate
overhead recorded on the financial statements of Seller for the applicable
period (the “2006 Statement”); and (c) the Company’s balance sheet as August 20,
2006 (the “Balance Sheet” and together with the 2004/2005 Statements and the
2006 Statement, the “Financial Statements”). August 20, 2006 is referred to
herein as the “Balance Sheet Date”. The Financial Statements have been prepared
on a consistent basis throughout the periods involved and prior periods (except
that the 2006 Statement is subject to ordinary year-end adjustments), are
complete and correct in all material respects and present fairly, in all
material respects, the assets, liabilities and financial position of the Company
and the results of operations of the Company for the periods covered by such
Financial Statements. The Balance Sheet has been prepared in accordance with
GAAP (except that it lacks the footnotes required by GAAP and is subject to
ordinary year-end adjustments), is complete and correct in all material respects
and presents fairly, in all material respects, the assets, liabilities and
financial position of the Company as of the Balance Sheet Date. The Financial
Statements are consistent with the books and records of the Company (which, in
turn, are accurate and complete in all material respects).

Section 3.6 Absence of Undisclosed Liabilities; Absence of Certain Changes or
Events.

(a) There are no material Liabilities of any nature, known or unknown, with
respect to the Company or the Business, whether accrued, absolute, contingent or
otherwise (including, without limitation, liabilities as guarantor or otherwise
with respect to obligations of others, or liabilities for Taxes due or then
accrued or to become due), except: (i) liabilities stated or adequately reserved
against on the Balance Sheet; (ii) liabilities, not in excess of $50,000.00,
incurred since the Balance Sheet Date in the ordinary course of business
consistent with past practices (none of which is a claim for breach of contract,
breach of duty, breach of warranty, tort, or infringement of an intellectual
property right); (iii) liabilities disclosed on Schedule 3.6 of the Disclosure
Schedules; and (iv) contractual obligations disclosed on Schedule 3.10 of the
Disclosure Schedules for which the Company is not in material breach.

(b) Except as set forth on Schedule 3.6 of the Disclosure Schedules, since the
Balance Sheet Date, the Company has conducted its business only in, and has not
engaged in any material transaction other than according to, the ordinary and
usual course of such business consistent with past practice and there has not
been: (i) any material damage, destruction or other casualty loss with respect
to any material asset or property owned, leased or otherwise used by the Company
not covered by insurance; (ii) any declaration, setting aside or payment of any
dividend or other distribution in respect of the capital stock of the Company;
or (iii) any labor dispute, other than routine matters which have not had a
Material Adverse Effect.

 

- 9 -



--------------------------------------------------------------------------------

Section 3.7 Title to Assets; Real Properties; Leases; Absence of Liens and
Encumbrances; Etc.

(a) The Company has good and marketable title to all of the assets reflected in
the Balance Sheet as owned by the Company or acquired thereafter, free and clear
of all Encumbrances, except as set forth on Schedule 3.7 of the Disclosure
Schedules, and such assets, together with any assets leased by the Company,
constitute all of the assets used or necessary to conduct the Business. All of
the tangible assets necessary for the conduct of the Business have been
maintained in accordance with normal industry practice, and are in good
operating condition and repair (subject to normal wear and tear).

(b) The Company does not own any real property. Schedule 3.7 of the Disclosure
Schedules hereto identifies all leases and subleases of real property to which
the Company is a party (the “Real Property Leases”), the street address of the
premises covered by each of the Real Property Leases, and the identity of the
lessor (collectively, the “Leased Real Property”). Each of the Real Property
Leases is valid, binding and enforceable against the Company and, to the
Knowledge of the Seller and the Company, the other parties thereto, subject in
each case to the Enforcement Exceptions. True, correct and complete copies of
each of the Real Property Leases have been delivered to Buyer (including all
amendments, extensions, and renewals, and all guaranties and other agreements
with respect thereto). Except as set forth on Schedule 3.7 of the Disclosure
Schedules, the Company has marketable, valid, binding and enforceable (subject
to the Enforcement Exceptions) leasehold interests in all of the Leased Real
Property free and clear of any Encumbrances, except for: (i) any Encumbrances
for real estate taxes, assessments and other governmental charges with respect
to such Leased Real Property not yet due and payable or due but not delinquent
or being contested in good faith by appropriate proceedings and as to which
accruals are reflected in the Balance Sheet in accordance with GAAP; (ii) any
statutory mechanics’, workmen’s, repairmen’s, warehousemen’s, carriers’ or other
like Encumbrances with respect to such Leased Real Property imposed by operation
of law arising in the ordinary and usual course of business consistent with past
practice for amounts which are not delinquent or in default or are being
contested in good faith by appropriate proceedings, and which would not,
individually or in the aggregate, have a Material Adverse Effect;
(iii) easements, rights of way or other similar matters of record title to real
property that do not materially affect the title to, or the use or value to the
Company of, such real property; and (iv) any Encumbrances on the fee title, the
payment or performance of which are not the responsibility of the Company as
tenant under the applicable Real Property Lease, provided such Encumbrance does
not materially impair the use, occupancy or value of the property subject
thereto. The Company has actual possession of the premises at the Leased Real
Property, and each such Leased Real Property is used in the Business.

(c) Except as set forth on Schedule 3.7(c) of the Disclosure Schedules, there
are no obligations of the Company or its subsidiaries related to leasing
commissions and other similar

 

- 10 -



--------------------------------------------------------------------------------

fees related to any Leased Real Property. Except as set forth on Schedule 3.7(c)
of the Disclosure Schedules, with respect to each of the Real Property Leases:
(i) such Real Property Lease is in full force and effect; (ii) the transactions
contemplated hereby do not require the consent of any other party to such Real
Property Lease, will not result in a breach of or default under such Real
Property Lease, or otherwise cause such Real Property Lease to cease to be in
full force and effect on identical terms following the Closing; (iii) neither
the Company nor, to the Company’s and Seller’s Knowledge, any other party to a
Real Property Lease is in material breach or default under such Real Property
Lease, and, to the Company’s and Seller’s Knowledge, no event has occurred or
circumstance exists which, with the delivery of notice, passage of time or both,
would constitute such a material breach or default or permit the termination,
modification or acceleration of rent under such Real Property Lease; (iv) to the
Company’s and Seller’s Knowledge, there are no material disputes with respect to
any Real Property Lease; (v) to the Company’s and Seller’s Knowledge, no
security deposit or portion thereof deposited with respect to any Real Property
Lease has been applied in respect of a breach or default under such Real
Property Lease which has not been redeposited in full; (vi) there are no
forbearance programs in effect with respect to any Real Property Lease;
(vii) the Company has not assigned, subleased, mortgaged, deeded in trust or
otherwise transferred or encumbered any Real Property Lease or any interest
therein; (viii) to the Company’s and Seller’s Knowledge, all buildings,
improvements and other property on the Leased Real Property have received all
approvals of Governmental Entities (including, without limitation, certificates
of occupancy, permits and licenses) required in connection with the ownership or
operation thereof and, to the Company’s and Seller’s Knowledge, have been
operated and maintained in all material respects in accordance with applicable
legal requirements and, to the Company’s and Seller’s Knowledge, are not in
violation of any applicable material Law or restrictions or covenants of record
and such buildings and improvements are in satisfactory condition and repair for
continued use in the ordinary course of business consistent with past custom and
practice, and neither the Company nor any of its subsidiaries has received any
written notice from any Governmental Entity (A) requiring the Company or its
subsidiaries to correct any condition with respect to the Leased Real Property
by reason of a violation of any Law or (B) threatening or contemplating
modification, cancellation or non-renewal of any such approvals, certificates of
occupancy, permits and licenses; (ix) to the Company’s and Seller’s Knowledge,
all facilities located on the parcel of real property underlying each Real
Property Lease are supplied with utilities and other services necessary for the
operation of such facilities; (x) the Company and its subsidiaries have
performed all obligations required to be performed by them under any Real
Property Lease of the Leased Real Property the failure to perform which would
constitute a material breach or default under the applicable Real Property
Lease; (xi) to the Company’s and Seller’s Knowledge, no part of any improvement
located on the Leased Real Property that is material to its operation is
dependent for its access, operation or utility on any land, building or other
improvements not included in the Leased Real Property or as to which the Company
or its subsidiaries do not have rights for such access, operation or utility,
and all of the Leased Real Property has sufficient access to public roads;
(xii) to the Company’s and Seller’s Knowledge, there does not exist any actual
or, threatened or contemplated condemnation or eminent domain proceedings or
similar event that affects any Leased Real Property or any material part
thereof; (xiii) none of the Company or its subsidiaries holds a contractual
right or obligation to purchase or acquire any

 

- 11 -



--------------------------------------------------------------------------------

material real estate interest in any Leased Real Property or any portion thereof
or interest therein; and (xiv) the Leased Real Property constitutes the only
real property used in or related to the Business of the Company.

Section 3.8 Litigation.

(a) Except as set forth on Schedule 3.8 of the Disclosure Schedules, there are
no claims, actions, suits, proceedings or investigations pending or, to the
Knowledge of Seller or the Company, threatened against the Company or any of the
assets of the Company or the Business, or to which the Company or the assets of
the Company or the Business may be bound or affected, at law, in equity or
otherwise, in, before, or by, any court or Governmental Entity or authority
which, individually or in the aggregate, would be reasonably likely to have a
Material Adverse Effect, and to the Knowledge of Seller or the Company, there is
no basis for any of the foregoing. None of the Company or its assets or
properties is subject to any Court Order that would have a Material Adverse
Effect. The Company is not engaged in any pending legal action to recover monies
due it or for damages sustained by it.

(b) Except as set forth on Schedule 3.8 of the Disclosure Schedules, since
January 1, 2005 neither the Company nor the Seller has instituted, or threatened
to institute, any material claims, actions, suits, proceedings or investigations
against any other party relating to the Business of the Company or the assets of
the Company or the Business.

Section 3.9 Compliance with Law/Government Authorizations.

(a) Schedule 3.9(a) of the Disclosure Schedules contains a complete and accurate
list of each Government Authorization that is held by the Company or the Seller
that relates to the Business or the assets of the Company. Each Government
Authorization listed or required to be listed on Schedule 3.9(a) of the
Disclosure Schedule is valid and in full force and effect. The Government
Authorizations listed on Schedule 3.9(a) of the Disclosure Schedules
collectively constitute all of the Government Authorizations necessary to permit
the Company to lawfully conduct and operate the Business in the manner currently
conducted and to permit the Company to own and use its assets in the manner in
which it currently owns and uses such assets, unless the failure to have any
Governmental Authorizations, individually or in the aggregate, does not and
would not reasonably be likely to have a Material Adverse Effect. Except as
described on Schedule 3.9(a) of the Disclosure Schedules, the Buyer shall have
full benefit of the same. No proceeding is pending or, to the Knowledge of the
Seller or the Company, threatened seeking the revocation, suspension or
limitation of any Government Authorization.

(b) The Company and, to the Knowledge of the Company and the Seller, Dedham K&L
are in compliance in all material respects with all applicable Laws, Court
Orders and Governmental Authorizations affecting the assets or properties owned
or used by each of them, the Business or the business or operations of each of
the Company and Dedham K&L, including, but not limited to, the laws and
regulations of the United States Food and Drug Administration, the Federal Trade
Commission, state and local alcohol beverage control laws and regulations, and
state and local health and safety laws and regulations except for any
noncompliance which,

 

- 12 -



--------------------------------------------------------------------------------

individually or in the aggregate, does not and would not be reasonably likely to
have a Material Adverse Effect. Since January 1, 2005, neither the Company nor,
to the Knowledge of the Company and the Seller, Dedham K&L has received notice
of, has been charged with violating, or been notified of any liability or
potential responsibility under, or threatened with a charge of violating, or
liability or potential responsibility, or, to the Knowledge of the Company and
the Seller, are either of the Company or Dedham K&L under investigation with
respect to a possible violation of, or liability or potential responsibility,
under any such applicable Law, Court Order or Governmental Authorization
relating to any of its or their assets or properties or any aspect of its or
their business, except, in each case for such matters which, individually and in
the aggregate, do not, and would not be reasonably likely to, have a Material
Adverse Effect.

Section 3.10 Contracts.

(a) Schedule 3.10(a) of the Disclosure Schedules lists the following Contracts
to which the Company or the Seller (only with respect those Contracts of Seller
that are material to the Business) is a party on the date hereof:

 

  (i) Contracts with Seller, any Affiliate of Seller or the Company, or director
or officer of the Company, Seller, or any Affiliate of Seller;

 

  (ii) Contracts for the future purchase of, or payment for, supplies, products
or assets, or for the performance of services by a third party, in excess of
$50,000 in any individual case;

 

  (iii) Contracts to sell or supply, or pay for, supplies, products or assets or
to perform, or pay for, services to or for third parties, in excess of $50,000
in any individual case;

 

  (iv) Contracts providing for the purchase of all or substantially all of the
Business’s requirements of a particular product from a supplier;

 

  (v) Contracts material to the assets of the Company or the Business containing
a change of control provision applicable to the transactions contemplated by
this Agreement, including, without limitation, any stock option plan, stock
appreciation right plan or stock purchase plan, any of the benefits of which
will be increased, or the vesting of benefits of which will be accelerated, by
the occurrence of any of the transactions contemplated by this Agreement or the
value of any of the benefits of which will be calculated on the basis of any of
the transactions contemplated by this Agreement;

 

  (vi) Contracts which are material to the assets or Business of the Company;

 

- 13 -



--------------------------------------------------------------------------------

  (vii) Contracts affecting any leasehold or other interest in any real property
or personal property requiring payments in excess of $50,000 to which the
Company is a party;

 

  (viii) Contracts for capital expenditures by the Company or the Business in
excess of $50,000;

 

  (ix) notes, debentures, bonds, conditional sale agreements, equipment trust
agreements, letter of credit agreements, reimbursement agreements, loan
agreements or other Contracts for the borrowing or lending of money, agreements
or arrangements for a line of credit or guarantee, pledge or undertaking in any
manner (including guarantees of lease obligations) whatsoever of the
indebtedness of any other Person;

 

  (x) Contracts limiting or restraining the Company from engaging or competing,
or from soliciting any Person, in any line of business or any geographical area
or with any Person;

 

  (xi) Contracts relating to any Intellectual Property license or transfer of
(A) Intellectual Property of the Company or the Business, or (B) the
Intellectual Property of any other party, which is either exclusive or requires
future payments of more than $50,000 per year, other than the purchase of
so-called “off-the-shelf” computer software;

 

  (xii) Collective bargaining agreements or other Contracts with labor unions;

 

  (xiii) Contracts relating to employment, bonus, severance arrangements,
retirement benefits, deferred compensation or termination of employment;

 

  (xiv) Contracts not made in the ordinary course of business that individually
involve the payment or receipt of more than $25,000;

 

  (xv) each joint venture, partnership, and other Contract (however named)
involving a sharing of profits, losses, costs, or liabilities by the Company
with any other Person;

 

  (xvi) each power of attorney that is currently effective and outstanding;

 

  (xvii) any Contracts relating to any liquor licenses;

 

  (xviii) Contracts to purchase, sell or dispose of any restaurant leased or
operated by the Company under which (x) the obligations therein have not yet
been fully satisfied, or (y) there are any outstanding Liabilities;

 

  (xix) Contracts with current or former employees, agents, consultants or other
Persons which limit or restrain such employees, consultants or other Persons
from competing with the Business or the Company or from soliciting any of its
current or former employees, agents or consultants;

 

- 14 -



--------------------------------------------------------------------------------

  (xx) Contracts for a license or franchise, whether the Company or the Seller
is the licensor, franchisor, licensee or franchisee; or

 

  (xxi) Contracts with any Governmental Entity.

(b) The Contracts set forth on Schedule 3.10(b) of the Disclosure Schedules were
entered into for the benefit of the Company even though they were signed in the
names of entities that are no longer in existence or have not been officially
incorporated or otherwise formed (the “D/B/A Contracts”) and the Company has the
right to enforce the D/B/A Contracts against the other parties thereto as if it
were an original signatory thereon.

(c) Seller has delivered or made available to Buyer a correct and complete copy
of each Contract listed on Schedule 3.10(a) and Schedule 3.10(b) of the
Disclosure Schedules, together with any and all amendments or modifications
thereto. Subject to such exceptions that, individually or in the aggregate,
would not be reasonably likely to have a Material Adverse Effect, each Contract
listed on Schedule 3.10(a) and Schedule 3.10(b) of the Disclosure Schedules is
valid, binding, enforceable (subject to the Enforcement Exception), and in full
force and effect, the Company and/or the Seller (as applicable) is not, and to
the Knowledge of Seller and the Company, the other party/parties to any such
Contract is/are not, in breach or default under any such Contract and no event
has occurred which, with notice or lapse of time or both, would constitute a
breach or default, or permit termination, modification, or acceleration, under
such Contract. Since January 1, 2005, neither the Company nor the Seller has
given or received written notice, or to the Company’s or the Seller’s Knowledge,
oral notice, of any alleged breach or default that is continuing under any such
Contract. Except as set forth on Schedule 3.10(c) of the Disclosure Schedules,
neither the execution and delivery of this Agreement or the Ancillary Agreements
by the Seller or the Company nor the consummation or performance by the Seller
and the Company of the transactions contemplated hereby and thereby will,
directly or indirectly, with or without notice or lapse of time or both, give
rise to a right of termination, modification or acceleration under any such
Contract. The Company and/or the Seller (as applicable) has performed in all
material respects all of its obligations required to be performed by it under
such Contracts.

(d) Except as set forth on Schedule 3.10(d) of the Disclosure Schedules, Seller
is not a party to any Contract relating to the Business.

Section 3.11 Consents and Approvals.

Except as set forth on Schedule 3.11 of the Disclosure Schedules, other than the
filings, notices, reports, consents, registrations, approvals, permits and
authorizations set forth on Schedule 3.7(c) and Schedule 3.11 of the Disclosure
Schedules, no notices, reports or other filings are required to be made by
Seller or the Company with, nor are any consents, registrations, approvals,
permits or authorizations required to be obtained by Seller or the

 

- 15 -



--------------------------------------------------------------------------------

Company from any Person in connection with the execution and delivery of this
Agreement and the Ancillary Agreements by Seller and the Company and the
consummation by Seller and the Company of the transactions contemplated hereby
and thereby except those that the failure to make or obtain are not,
individually or in the aggregate, reasonably likely to have a Material Adverse
Effect or prevent, delay or impair the ability of Seller to consummate the
transactions contemplated by this Agreement.

Section 3.12 Tax Matters.

Except as set forth on Schedule 3.12 of the Disclosure Schedules: (a) all Tax
Returns that are required to be filed by or with respect to Seller’s Group
and/or the Company have been duly and timely filed, or, where not so filed, are
covered under an extension that has been obtained therefore, (b) Seller or the
Company has delivered or made available to Buyer correct and complete copies of
all federal and state income Tax Returns filed with respect to the Company for
taxable periods ended on or after December 28, 2003, (c) all Tax Returns filed
by or with respect to Seller’s Group and/or the Company are true, accurate and
complete, and have been prepared in compliance in all material respects with all
applicable Laws, (d) all Taxes due and payable by Seller’s Group and/or the
Company have been paid in full on a timely basis, except when the amount thereof
was being contested in good faith by appropriate proceedings and adequate
reserves therefor were set aside on the books of the Company, (e) none of the
Tax Returns referred to in this Section 3.12 has been examined by the IRS or the
appropriate state, local or foreign taxing authority, no deficiencies or claims
for Taxes (or adjustments relating to Taxes) have been claimed, proposed or
assessed in writing or otherwise by any Governmental Entity and there are no
pending or, to the Seller’s and Company’s Knowledge, threatened audits, reviews,
investigations or claims for or relating to any liability in respect of Taxes of
the Company for any taxable period, (f) no waivers of statutes of limitation
have been given by or requested with respect to any Taxes of Seller’s Group or
the Company, (g) the Company has withheld and timely paid to the appropriate
taxing authority the required amounts in material compliance with all tax
withholding provisions of applicable federal, state, local and foreign Laws
(including, without limitation, income, social security and employment tax
withholding), (h) there are no Encumbrances for Taxes upon the assets or
properties of the Company other than for Taxes not yet due and payable and for
which adequate reserves are reflected on the Balance Sheet; (i) the Company has
not made any payments, is not obligated to make any payments, and is not a party
to any agreement that could obligate it to make any payments that would not be
deductible, in whole or in part, under Section 280G or Section 162(m) of the
Code (or any corresponding provision of state, local or foreign Tax law),
(j) neither Seller nor the Company is a foreign person subject to withholding
under Section 1445 of the Code, (k) the Company neither is nor ever was part of
an affiliated group (within the meaning Section 1504(a) of the Code) other than
one in which Seller is the common parent; (l) the Company has not failed to
comply in any material respect with Section 409A of the Code, (m) neither Seller
nor the Company has consented to extend the time in which any Taxes of the
Company may be assessed or collected by any Governmental Entity, which Taxes
have not since been paid, or has requested or been granted an extension of the
time for filing any Tax Returns to a date later than the Closing Date, which Tax
Returns have not since been filed; (n) the unpaid Taxes of the Company (i) did
not, as

 

- 16 -



--------------------------------------------------------------------------------

of the Balance Sheet Date, exceed the reserve for Tax liability (rather than any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the Balance Sheet (and not in any notes
thereto), and (ii) will not exceed that reserve as adjusted for the passage of
time through the Closing Date in accordance with the past custom and practice of
the Company in filing Tax Returns; (o) other than the affiliated group of which
Seller is the common parent, the Company does not have any liability for the
Taxes of another person under Treas. Reg. § 1.1502-6 (or any similar provision
of state, local, or foreign law), as a transferee or successor, by contract, or
otherwise; (p) Seller and the Company have disclosed on their Tax Returns all
positions taken therein that could give rise to a substantial understatement of
federal income Tax within the meaning of Section 6662 of the Code; and (q) the
Company’s taxable income for any period after the Closing Date will not be
affected by any closing agreement under Code Section 7121 (or similar
agreement), change in accounting method, intercompany transaction, excess loss
account, installment sale, open transaction disposition, Code Section 355
distribution, or prepayment made prior to the Closing Date.

Section 3.13 Intellectual Property.

(a) Set forth on Schedule 3.13(a) of the Disclosure Schedules is a true and
complete list of: (i) all registered ownership of Intellectual Property,
(ii) all pending applications to register ownership of Intellectual Property,
(iii) all material unregistered trademarks, (iv) all material licenses to use
Intellectual Property, and (v) all significant recipes, in each case held by the
Company or the Seller relating to the Business. Assuming the validity of
ownership of Intellectual Property by all parties from which the Company
licenses Intellectual Property, there are no Intellectual Property rights, other
than those which the Company owns, licenses or has rights to, necessary to or
regularly used in the conduct of the Business as presently conducted and there
are no restrictions that would materially impair the use of such Intellectual
Property. Assuming the validity of ownership of Intellectual Property by all
parties from which the Company licenses Intellectual Property, all licenses and
other agreements pursuant to which any Intellectual Property rights, including
any computer software, are licensed to or used by the Company are valid, binding
and enforceable (subject to the Enforcement Exceptions), and there does not
exist under any such license or agreement a default or event or condition which,
after notice or lapse of time or both, would constitute a default by any party
thereto.

(b) To the Knowledge of Seller and the Company, (i) with respect to the
trademarks listed on Schedule 3.13(a) of the Disclosure Schedules (the “Major
Marks”), there are no restrictions that would materially impair the use of the
Major Marks in connection with the Business and the Company’s use of the Major
Marks do not infringe upon or otherwise violate the valid and registered
trademarks of any other Person, and (ii) no Person is challenging, infringing or
otherwise violating the Intellectual Property owned by the Company, except in
each case for challenges, infringements or violations, which individually or in
the aggregate, would not be reasonably likely to have a Material Adverse Effect
on the assets of the Company or the Business.

 

- 17 -



--------------------------------------------------------------------------------

(c) Except as set forth on Schedule 3.13(c) of the Disclosure Schedules, all
statutory Intellectual Property rights required to be listed on Schedule 3.13(a)
of the Disclosure Schedules:

 

  (i) have been duly registered, filed in, or issued by, the United States
Patent and Trademark Office, United States Register of Copyrights, or the
corresponding offices of other countries identified on said Schedule;

 

  (ii) have been properly maintained and renewed in accordance with all
applicable Laws in the United States and such foreign countries; and

 

  (iii) are freely transferable (except as otherwise required by Law).

(d) Except as set forth on Schedule 3.13(d) of the Disclosure Schedules, all
Intellectual Property rights required to be listed on Schedule 3.13(a) of the
Disclosure Schedules, whether or not statutorily created:

 

  (i) are owned exclusively by the Company, free and clear of any licenses,
sub-licenses or Encumbrances, such that no other person has any right or
interest in or license to use or right to license others to use any of the
Intellectual Property rights; and

 

  (ii) are not subject to any outstanding Court Order.

(e) Neither the Business nor the Company is, to the Seller’s or the Company’s
Knowledge, infringing any Intellectual Property rights of any other person and
has not been accused in writing or otherwise of infringing the Intellectual
Property rights of any other person. The Company has adopted measures it deems
commercially reasonable to protect its Intellectual Property. Copies of all
forms of non-disclosure or confidentiality agreements utilized by the Company to
protect trade secrets have been made available to Buyer. The Company has the
right to use, free and clear of claims or rights of others, all trade secrets,
customer lists and manufacturing processes required for or incident to its
products and services, and it is not using any confidential information or trade
secrets of any former employer of any of its past or present employees.

(f) The Company and Seller believe that the Company’s information technology
systems (including all applicable software and hardware) are adequate for the
Company’s current management and record keeping purposes.

Section 3.14 Conduct of Business; Absence of Certain Changes.

Since the Balance Sheet Date, the Company and the Seller have conducted the
Business only in the ordinary course, consistent with prior practices and,
whether or not in the ordinary course of business, there has not been any change
in the financial condition (including working capital, earnings, reserves,
properties, assets, liabilities, business or operations) or otherwise, of

 

- 18 -



--------------------------------------------------------------------------------

the Business or the Company which change, by itself or in conjunction with all
other such changes, whether or not arising in the ordinary course of business,
has had a Material Adverse Effect on the Business or the Company. Without
limiting the generality of the foregoing, subject in each case to the foregoing
limitation with regard to Material Adverse Effect, and except as disclosed on
Schedule 3.14 of the Disclosure Schedules, since the Balance Sheet Date there
has not been:

 

  (a) any amendment or other modification to the articles of incorporation or
by-laws of the Company or any of its subsidiary’s organizational documents (i.e.
certificate of incorporation, articles of incorporation, by-laws);

 

  (b) any contingent liability incurred by the Company or the Seller (with
respect to the Business) as guarantor or otherwise, with respect to the
obligations of others;

 

  (c) any sale, lease or other disposition, or any agreement or other
arrangement for the sale, lease or other disposition, of any asset or property
of the Business other than in the ordinary course of business consistent with
past practice;

 

  (d) any Encumbrance placed on any of the assets of the Business which remains
in existence on the date hereof;

 

  (e) any obligation or liability incurred by the Company or the Seller (with
respect to the Business), other than obligations and liabilities incurred in the
ordinary course of business consistent with past practice which are less than
$50,000 individually (none of which is a claim for breach of contract, breach of
duty, breach of warranty, tort or infringement of an intellectual property
right);

 

  (f) any entry into, termination of, or receipt of notice of termination of any
Contracts or transaction, including: (i) any indebtedness; (ii) any capital or
other lease; or (iii) any guaranty, by the Company or the Seller (with respect
to the Business), except contracts made in the ordinary course of business
consistent with past practices requiring payments of less than $50,000;

 

  (g) any cancellation, compromise, release or waiver of any debt, claim or
right;

 

  (h) any creation, incurrence or assumption of any indebtedness for borrowed
money or guarantee of any obligation by either the Company or the Seller (with
respect to the Business), except for endorsements of negotiable instruments for
collection in the ordinary course of business;

 

- 19 -



--------------------------------------------------------------------------------

  (i) any payment, discharge or satisfaction of any material obligation or
liability, absolute, accrued, contingent or otherwise, whether due or to become
due, except for any current liabilities, and the current portion of any
long-term liabilities, shown on the Financial Statements or incurred since the
Balance Sheet Date in the ordinary course of business consistent with past
practice;

 

  (j) any capital investment, capital expenditure, commitment or capital
improvement, addition or betterment lease or agreement to lease assets;

 

  (k) any damage to or destruction or loss of any asset or property of the
Company or the Business whether covered by insurance or not;

 

  (l) any intercorporate loan or transfer between the Company and any of its
Affiliates, except for transfers between the Company and the Seller in the
ordinary course of business consistent with past practices;

 

  (m) except in the ordinary course of business consistent with past practice,
any change in the compensation or other amounts payable or to become payable by
the Company to any of its directors, officers, employees, consultants,
representatives or agents; or any change in any bonus, pension or profit sharing
payment, entitlement or arrangement made to or with any of such directors,
officers, employees, consultants, representatives or agents; or any grant of any
loans or severance or termination pay; entry into or variation of any
employment, severance or similar contract with any director, officer, employee,
consultant, representative or agent; payment of any bonuses, salaries or other
compensation to any shareholder, director, officer, consultant, agent or sales
representative or employee; or any entrance into or variation of the terms of
any employment agreement or consulting agreement or adoption or modification of,
or increase in, the benefits under any Company Plan;

 

  (n) any change with respect to the management or supervisory personnel of the
Company;

 

  (o) any payment or discharge of a material Encumbrance or claim of the Company
or the Seller (with respect to the Business) which was not shown on the Balance
Sheet;

 

  (p) any obligation or liability incurred by the Company to any of its officers
or directors or any other Person or any loans or advances made by the

 

- 20 -



--------------------------------------------------------------------------------

Company to any of its officers or directors or any other Person, except normal
compensation and expense allowances payable to officers in the ordinary course
of business consistent with past practices;

 

  (q) any write-downs of the value of any inventory included in the assets of
the Business or write-offs as uncollectible of any notes or accounts receivable
included in the assets of the Business, except for write-downs or write-offs
incurred in the ordinary course of business;

 

  (r) any (i) declaration, setting aside or payment of any dividend on, (ii) the
making of any other distribution in respect of, or (iii) any direct or indirect
redemption, purchase or other acquisition by the Company or Seller of, the
capital stock of the Company;

 

  (s) any issuance of any securities of the Company or any of its subsidiaries;

 

  (t) any disposal, sale, assignment, license or lapse of any rights to the use
of any Intellectual Property;

 

  (u) any sale, assignment, transfer, abandonment of any Government
Authorization and no Government Authorization has been permitted to lapse;

 

  (v) any receipt of notice that any supplier or distributor will stop or
decrease in any material respect the rate of business done with the Company or
the Seller (with respect to the Business);

 

  (w) any entry into any other material transaction, other than in the ordinary
course of business consistent with past practice;

 

  (x) any change in any method of accounting or accounting practice except as
required by GAAP; or

 

  (y) any agreement, whether in writing or otherwise, to take any action
described in this Section 3.14.

Section 3.15 Employee Matters and Benefits.

(a) Schedule 3.15 of the Disclosure Schedules lists: (i) all employees and
independent contractors (part-time and full-time) of the Company who had
compensation in 2005 greater than $75,000 or who are expected to have annualized
compensation in 2006 greater than $75,000; (ii) the rate of compensation (both
salary, bonus and other compensation) payable to each such employee and
independent contractor; and (iii) the accrued vacation pay, paid-time off and
accrued sick days payable by the Company to each employee and independent
contractor listed thereon as of September 19, 2006. Except as set forth on
Schedule 3.15 of the Disclosure

 

- 21 -



--------------------------------------------------------------------------------

Schedules, (A) since December 25, 2005, the Company has not made any promise or
commitment, whether oral or in writing, to increase any employee’s or
independent contractor’s compensation (other than in connection with regular
salary reviews), grant severance pay or grant any bonus to any employee, (B) the
employment or engagement of each employee or independent contractor of the
Company is terminable at will and the Company is not a party to nor does it have
any obligations under any agreement, collective bargaining or otherwise, with
any party regarding the rates of pay or working conditions of any of its
employees, and (C) the Company will not owe any amounts to any of its employees
or independent contractors as of the Closing Date, including, without
limitation, any amounts incurred for wages, commissions, bonuses, vacation pay,
sick leave or severance obligations.

(b) Schedule 3.15(b) of the Disclosure Schedules contains a complete list of
each employment agreement, consulting agreement, employee benefit plan within
the meaning of Section 3(3) of ERISA, stock purchase, stock option, severance,
change-in-control, fringe benefit, bonus, incentive and deferred compensation
plan, agreement, program, policy or other arrangement covering current or former
employees, consultants and other independent contractors of the Company, whether
written or oral, which is maintained, sponsored or contributed to by Seller or
the Company. All such plans, agreements, programs, policies and arrangements are
collectively referred to as the “Company Plans.”

(c) The Seller or the Company has delivered or made available to the Buyer
correct and complete copies of all training manuals and materials used by the
Company in its management and employee training programs or in any other
training programs maintained or utilized by the Business.

(d) The Company has complied in all material respects with all applicable Laws
relating to employment, including, without limitation, those relating to wages,
hours, unfair labor practices, equal opportunity, discrimination, civil rights,
immigration, collective bargaining and the collection and payment of social
security and similar taxes.

(e) Except as set forth on Schedule 3.15(b) of the Disclosure Schedules, there
are no complaints, proceedings, investigations or charges against the Company
pending or, to the Company’s or the Seller’s Knowledge, threatened before any
Governmental Authority by or on behalf of, or with respect to any employee or
former employee of the Company.

(f) The Company has paid in full (or made provisions for payment in full) to its
employees, agents, consultants and independent contractors all wages, salaries,
commissions, bonuses and other compensation for all services performed by them.
Except as set forth on Schedule 3.15 of the Disclosure Schedules, and
liabilities arising in the ordinary course of business since the Balance Sheet
Date, the Company does not have any contingent liability for sick leave,
vacation time, holiday pay, severance pay or similar items not set forth on the
Balance Sheet.

 

- 22 -



--------------------------------------------------------------------------------

(g) Since January 1, 2005, there has not been any citation, fine or penalty
imposed or, to the Company’s or the Seller’s Knowledge, asserted against the
Company under any Law relating to employment, immigration or occupational safety
matters.

(h) The Company is not a party to any collective bargaining agreement respecting
its employees, nor is there pending, or to the Knowledge of Seller or the
Company, threatened, any strike, walkout, slowdown, lockout or other work
stoppage, organized labor disputes or any union organizing effort by or
respecting the Company’s employees. The Company has not experienced any work
stoppage or other material labor difficulty during the five years immediately
preceding the date of this Agreement. There is no grievance or arbitration
proceeding pending or, to the Knowledge of Seller or the Company, threatened.

(i) Neither the Seller, the Company nor any entity that is considered one
employer with the Seller or the Company under Title IV of ERISA or
Section 414(b) or (c) of the Code sponsors, contributes or has an obligation to
contribute, or has within the past five (5) years sponsored, contributed or had
an obligation to contribute, to any pension or welfare benefit plan that is
subject to Title IV of ERISA (including any “multiemployer plan,” as defined in
Sections 3(37) or 4001(a)(3) of ERISA).

(j) The Company has no contingent liability with respect to any post-retirement
benefits under any medical or other welfare plan, other than liability for
continuation coverage described in Section 4980B of the Code.

(k) The Company has not engaged in any material non-exempt prohibited
transaction, as defined in Section 406 of ERISA or Section 4975 of the Code,
with respect to any Company Plan.

(l) Each Company Plan that is intended to be qualified under Section 401(a) of
the Code has received a determination letter as to its qualified status from the
IRS, or is entitled to rely on an opinion letter issued to a prototype sponsor.

(m) Each Company Plan is being administered in all material respects in
accordance with the documents and instruments governing such plan, and such
documents and instruments are consistent in all material respects with the
applicable provisions of the ERISA and the Code which have become effective and
operative with respect to such plan as of the date of this Agreement.

(n) No Company Plans are currently under audit or, to the Seller’s or the
Company’s Knowledge, investigation by a Governmental Entity and no
self-correction proceeding has been initiated with the Internal Revenue Service
or the U.S. Department of Labor.

(o) The Company is in compliance in all material respects with all worker safety
Laws, including, but not limited to, applicable requirements under the
Occupational Safety and Health Act.

 

- 23 -



--------------------------------------------------------------------------------

Section 3.16 Environmental Matters.

(a) Any Hazardous Materials used or generated by the Company have always been
and are being generated, used, stored, treated and disposed on and at any
Environmental Site in compliance in all material respects with all applicable
Laws, Court Orders, Governmental Authorizations, including Environmental Laws.
The Company is in compliance in all material respects with all Environmental
Laws.

(b) The Company has not become subject to any Court Order, nor has it received,
or, to the Knowledge of the Seller or the Company, become subject to any written
claim, notice, complaint or request for information from any Governmental
Authority or any private party: (i) alleging violation of or noncompliance with
any Environmental Law; (ii) asserting potential liability under any
Environmental Law; or (iii) requesting investigation or clean-up of any
Environmental Site under any Environmental Law.

(c) No Hazardous Materials used or generated by the Company, its present and
former Affiliates, or, to the Company’s and Seller’s Knowledge, any
predecessors-in-interest to the Company, have ever been, are being, or are
intended to be or are threatened with being spilled, released, discharged,
disposed, placed, leaked, or otherwise caused to become located in the air, soil
or water in, under or upon an Environmental Site or any land adjacent thereto in
material violation of any Environmental Law. To the Knowledge of the Company and
Seller, no Hazardous Materials have been released at or onto any Environmental
Site by any Person in material violation of any Environmental Law.

(d) The Seller and the Company have not received any notice that any sites or
facilities to which any Hazardous Materials have been shipped or sent to are
subject to or threatened to become subject to any governmental response action
or clean up order.

(e) Hazardous Materials have been collected, managed, recycled, shipped and
disposed by the Company and its present and former Affiliates in compliance in
all material respects with all Environmental Laws.

(f) There are no underground tanks for Hazardous Materials located at any
Environmental Site.

(g) All wells, water discharges and other water diversions and all air emission
sources on any Environmental Site are in compliance in all material respects
with all Environmental Laws.

(h) To the Knowledge of the Company and the Seller, there are no asbestos
containing materials in a damaged condition at any Environmental Site.

(i) To the Company’s and Seller’s Knowledge: (i) there are no Encumbrances under
any Environmental Laws affecting the Company’s interest in any Environmental
Site; and (ii)

 

- 24 -



--------------------------------------------------------------------------------

no action by any Governmental Authority has been taken or is in process which
would reasonably be expected to result in an Encumbrance under any Environmental
Law affecting the Company’s interest in any Environmental Site.

(j) The Company or Seller has delivered or made available to the Buyer true and
complete copies of all environment reports, studies, investigations or
correspondence in possession of the Company or Seller or any of their agents or
consultants regarding environmental matters relating to the Company or the
Business or any environmental conditions at any of the Environmental Sites,
including, but not limited to, Phase I Environmental Assessments, asbestos
surveys, indoor air or mold investigations or similar reports.

Section 3.17 Insurance.

(a) Schedule 3.17 of the Disclosure Schedules hereto lists all insurance
policies maintained by or on behalf of the Company. The policies listed on
Schedule 3.17 of the Disclosure Schedules will not be adversely affected by, or
terminate or lapse by reason of, the transactions contemplated by this Agreement
or the Ancillary Agreements. Neither the Company nor Seller (with respect to the
Business) has been refused any insurance with respect to the Business or the
assets of the Company.

(b) Except for amounts deductible under the policies of insurance described on
Schedule 3.17 of the Disclosure Schedules or with respect to risks assumed as a
self-insurer and described on such Schedule, neither the Company nor the Seller
is, nor has ever been, subject to any liability as a self-insurer of the
Business or assets of the Company.

(c) Except as set forth on Schedule 3.17 of the Disclosure Schedules, there are
no claims pending under any of said policies, or disputes with insurers, and all
premiums due and payable thereunder have been paid, and all such policies are in
full force and effect in accordance with their respective terms. Schedule 3.17
of the Disclosure Schedules also sets forth the insurance claims with respect to
the Business for the last two full fiscal years and the current fiscal year. No
notice of cancellation or termination has been received with respect to any such
policy and, to the Knowledge of the Company and Seller, there is no basis upon
which the insurance company would have the right to terminate any such policy
during the policy term, and no notice relating to non-renewal, reduction of
coverage or increase in premium has been received by the Company or the Seller
with respect to any such policy.

(d) Except as set forth on Schedule 3.17 of the Disclosure Schedules, the
Company does not have a current or prior insurance policy which remains subject
to a retrospective adjustment of the premiums payable thereunder.

Section 3.18 Prepaid Amounts.

Except as reflected in the Financial Statements, or arising in the ordinary
course of business since the Balance Sheet Date, the Company does not have any
outstanding obligations to deliver goods or services in the future whether
pursuant to gift certificates, prepaid gift cards or otherwise.

 

- 25 -



--------------------------------------------------------------------------------

Section 3.19 Suppliers.

Schedule 3.19 of the Disclosure Schedules sets forth a true, correct and
complete list of the ten largest suppliers of the Company (based on purchases
from December 27, 2004 through March 26, 2006), together with the volume of the
purchases made from such suppliers during such period. Except as set forth on
Schedule 3.19 of the Disclosure Schedules, no supplier is a sole source of
supply of any good or service used by the Company. None of the suppliers has
canceled or otherwise terminated or, to the Knowledge of the Company or Seller,
threatened to cancel or otherwise terminate its relationship with the Company.
No supplier has notified the Company of its intention to decrease or materially
limit the services, supplies or materials sold or furnished to the Company where
such action would be reasonably likely to have a Material Adverse Effect.

Section 3.20 Capital Expenditures.

Schedule 3.20 of the Disclosure Schedules lists for each of the properties
relating to the Leased Real Property as of June 25, 2006: (i) any contemplated
capital improvement, individually in excess of $50,000 or in the aggregate in
excess of $200,000; and (ii) any contemplated maintenance outside of the
ordinary course of business or repair capital expenditure in excess of $50,000
in the aggregate.

Section 3.21 Brokers and Finders.

Other than BB&T Capital Markets (“BB&T”), Seller and the Company have not
employed any broker, finder, consultant or intermediary in connection with the
transactions contemplated by this Agreement who would be entitled to a broker’s,
finder’s or similar fee or commission in connection therewith or upon the
consummation thereof, or if the Closing does not occur. Seller agrees to bear
all costs it incurs, including fees and expenses of BB&T, in connection with the
transactions contemplated by this Agreement unless otherwise expressly provided
herein.

Section 3.22 Corporate Books, Records and Accounts.

(a) The minute books and stock records of the Company accurately record all
action taken by the stockholders, board of directors and committees thereof of
the Company, and all issuances and transfers of capital stock of the Company.
Complete and accurate copies of all minute books and stock records of the
Company have been delivered or made available to Buyer.

(b) The books, records and accounts of the Company are complete and correct in
all material respects and have been maintained in accordance with GAAP applied
on a consistent basis. The system of internal accounting controls for the
Company is sufficient to provide reasonable, but not absolute, assurance that:
(i) transactions are executed in accordance with

 

- 26 -



--------------------------------------------------------------------------------

management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

Section 3.23 Borrowings and Guarantees.

Except as shown on Schedule 3.23 of the Disclosure Schedules, there are no
agreements or undertakings pursuant to which: (a) the Company or the Business is
borrowing or is entitled to borrow any money; (b) the Company or the Business is
lending or has committed itself to lend any money; or (c) the Company, the
Business or the Seller (with respect to the Business) is a guarantor or surety
with respect to the obligations of any Person. Complete and accurate copies of
all such written agreements have been delivered to Buyer and are attached to
Schedule 3.23 of the Disclosure Schedules.

Section 3.24 Directors and Officers; Financial Service Relations and Powers of
Attorney.

Schedule 3.24 of the Disclosure Schedules lists all officers and directors of
the Company. All of the arrangements which the Company or the Business has with
any bank depository institution or other financial services entity, whether or
not in the Company name, are completely and accurately described on Schedule
3.24 of the Disclosure Schedules, indicating with respect to each of such
arrangements the type of arrangement maintained (such as checking account,
borrowing arrangements, safe deposit box, etc.) and the current balance as of
the date reported, banking institution and person or persons authorized in
respect thereof. The Company does not have any outstanding power of attorney.

Section 3.25 Absence of Sensitive Payments.

The Company has not, nor to the Knowledge of the Company or the Seller, have any
of the Company’s directors, officers, agents, stockholders or employees or any
other person associated with or acting on behalf of the Company:

(a) made or agreed to make any solicitations, contributions, payments or gifts
of funds or property to any governmental official, employee or agent where
either the payment or the purpose of such solicitation, contribution, payment or
gift was not in material compliance with the laws of the United States, any
state thereof, or any foreign jurisdiction or prohibited by the policy of the
Company or of any of its suppliers or customers;

 

- 27 -



--------------------------------------------------------------------------------

(b) for any purpose established or maintained any fund or asset that was
required to be presented or disclosed in the Financial Statements, but what was
not so presented or disclosed in the Financial Statements;

(c) established or maintained any fund or asset for an illegal purpose;

(d) made any materially false or artificial entries on any of its books or
records for any reason; or

(e) made or agreed to make any contribution or expenditure, or reimbursed any
political gift or contribution or expenditure made by any other person to
candidates for public office, whether national, regional or local (foreign or
domestic) where such contributions were not in material compliance with
applicable Law.

Section 3.26 No Other Representations or Warranties.

No representation or warranty made by the Seller and/or the Company to the Buyer
and/or the Parent in this Agreement, any Ancillary Agreement, any document or
certificate delivered pursuant to this Agreement or any Ancillary Agreement or
in any schedules or exhibits attached hereto or thereto, when read in the
aggregate, contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading. Except for the representations and warranties
made by the Seller and/or the Company to the Buyer and/or the Parent contained
in this Agreement, any Ancillary Agreement, any document or certificate
delivered pursuant to this Agreement or any Ancillary Agreement or in any
schedules or exhibits attached hereto or thereto, neither Seller, the Company,
nor any other Person makes any other express or implied representation or
warranty on behalf of Seller or the Company.

ARTICLE IV

Representations and Warranties of Buyer and Parent

Buyer (except with respect to Section 4.2) and the Parent, jointly and
severally, represent and warrant to Seller as follows:

Section 4.1 Organization and Authority of Buyer; No Conflicts.

Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, has all requisite corporate power and
authority to own, operate and lease its properties and to conduct its business
in the manner and in the places where such properties are owned or leased or
such business is conducted by it. Buyer has taken all corporate action necessary
in order to execute, deliver and perform its obligations under this Agreement
and the Ancillary Agreements to which it is a party. This Agreement and the
Ancillary

 

- 28 -



--------------------------------------------------------------------------------

Agreements to which it is a party are legal, valid and binding obligations of
Buyer, enforceable in accordance with their terms, subject to the Enforcement
Exceptions. The execution, delivery and performance of this Agreement and the
Ancillary Agreements to which it is a party by Buyer do not, and the
consummation by Buyer of the transactions contemplated hereby and thereby will
not, constitute or result in: (A) a breach or violation of, or a default, or
required notice under, the certificate of incorporation or by-laws of Buyer,
(B) a breach or violation of, or a default under, the acceleration of any
obligations, termination, cancellation or the creation of an Encumbrance on the
assets of Buyer (with or without notice, lapse of time or both), or required
notice pursuant to any Contracts binding upon Buyer, (C) violate any Law or
Government Authorization or non-governmental permit or license to which Buyer is
subject, (D) any change in the rights or obligations of any party under any of
the Contracts to which Buyer is party, or (E) creation or imposition of any
Encumbrance upon any of the Buyer’s assets.

Section 4.2 Organization and Authority of Parent; No Conflicts.

Parent is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, has all requisite corporate power and
authority to own, operate and lease its properties and to conduct its business
in the manner and in the places where such properties are owned or leased or
such business is conducted by it. Parent has taken all corporate action
necessary in order to execute, deliver and perform its obligations under this
Agreement and the Ancillary Agreements to which it is a party. This Agreement
and the Ancillary Agreements to which it is a party are legal, valid and binding
obligations of Parent, enforceable in accordance with their terms, subject to
the Enforcement Exceptions. Except as set forth on Schedule 4.2 of the
Disclosure Schedules, the execution, delivery and performance of this Agreement
and the Ancillary Agreements to which it is a party by Parent do not, and the
consummation by Parent of the transactions contemplated hereby and thereby will
not, constitute or result in (A) a breach or violation of, or a default, or
required notice under, the certificate of incorporation or by-laws of Parent,
(B) a breach or violation of, or a default under, the acceleration of any
obligations, termination, cancellation or the creation of an Encumbrance on the
assets of Parent (with or without notice, lapse of time or both) or required
notice pursuant to any Contracts binding upon Parent, (C) violate any Law or
Government Authorization or non-governmental permit or license to which Parent
is subject, (D) any change in the rights or obligations of any party under any
of the Contracts to which Parent is party, or (E) creation or imposition of any
Encumbrance upon any assets of the Parent.

Section 4.3 Brokers and Finders.

Neither Buyer nor Parent has employed any broker, finder, consultant or
intermediary in connection with the transactions contemplated by this Agreement
who would be entitled to a broker’s, finder’s or similar fee or commission in
connection therewith or upon the consummation thereof, or if the Closing does
not occur.

 

- 29 -



--------------------------------------------------------------------------------

Section 4.4 Parent Financial Statements.

Attached hereto as Schedule 4.4 of the Disclosure Schedules are copies of:
(a) Parent’s consolidated statements of operations and consolidated statements
of cash flows for each of the years ended December 29, 2004 and December 28,
2005 (collectively, the “Parent 2004/2005 Statements”); (b) Parent’s
consolidated statements of operations and consolidated statements of cash flows
for the period of December 29, 2005 through June 28, 2006 (the “Parent 2006
Statements”); and (c) Parent’s consolidated balance sheets as of each of
December 29, 2004, December 28, 2005 and June 28, 2006 (together with the Parent
2004/2005 Statements and the Parent 2006 Statements, the “Parent Financial
Statements”). The Parent Financial Statements have been prepared in accordance
with GAAP applied on a consistent basis throughout the periods involved and
prior periods (except that the Parent 2006 Statements and Parent’s consolidated
balance sheets as of June 28, 2006 lack the footnotes required by GAAP and are
subject to ordinary year-end adjustments), are complete and correct in all
material respects and present fairly, in all material respects, the assets,
liabilities and financial position of Parent and the results of operations and
changes in the financial condition of Parent for the periods covered by such
Parent Financial Statements. The Parent Financial Statements are consistent with
the books and records of Parent (which, in turn, are accurate and complete in
all material respects).

Section 4.5 Conduct of Parent Business; Absence of Certain Parent Changes.

Since June 28, 2006, Parent has conducted its business only in the ordinary
course, consistent with prior practices and, whether or not in the ordinary
course of business, there has not been any change in the financial condition
(including working capital, earnings, reserves, properties, assets, liabilities,
business or operations) or otherwise, of Parent or the business of Parent, which
change, by itself or in conjunction with all other such changes, whether or not
arising in the ordinary course of business, has had a material adverse effect on
Parent or the business of Parent.

Section 4.6 Financial Capability.

On the Closing Date, Buyer will have sufficient funds to purchase the Shares on
the terms and conditions contemplated by this Agreement.

 

- 30 -



--------------------------------------------------------------------------------

Section 4.7 Investment Intent and Experience; Share Resale Restrictions.

Buyer is acquiring the Shares solely for the purpose of investment and not with
a view to, or for sale in connection with, any distribution thereof in violation
of the Securities Act. Buyer acknowledges that the Shares are not registered
under the Securities Act or any applicable state securities law, and that such
Shares may not be transferred or sold except pursuant to the registration
provisions of the Securities Act or pursuant to an applicable exemption
therefrom and pursuant to state securities laws and regulations as applicable.
Buyer has such knowledge and experience in financial and business matters that
Buyer is capable of evaluating the merits and risks of its investment in the
Shares and of making an informed investment decision with respect thereto.

Section 4.8 Consents and Approvals.

Other than the filings, notices, reports, consents, registrations, approvals,
permits or authorizations set forth on Schedule 4.8 of the Disclosure Schedules,
no notices, reports or other filings are required to be made by Parent or Buyer
with, nor are any consents, registrations, approvals, permits or authorizations
required to be obtained by Parent or Buyer from, any Person, in connection with
the execution and delivery of this Agreement by Buyer and Parent and the
consummation by Buyer and Parent of the transactions contemplated hereby except
those that the failure to make or obtain are not, individually or in the
aggregate, reasonably likely to prevent, delay or impair the ability of Buyer to
consummate the transactions contemplated by this Agreement.

Section 4.9 No Other Representations or Warranties.

Except for the representations and warranties made by Buyer and/or Parent to
Seller and/or Company contained in this Agreement, any Ancillary Agreement, any
document or certificate delivered pursuant to this Agreement or any Ancillary
Agreement or in any schedules or exhibits attached hereto or thereto, neither
Buyer, Parent nor any other Person makes any other express or implied
representation or warranty on behalf of Buyer or Parent.

ARTICLE V

Tax Matters

Section 5.1 Liability for Taxes and Related Matters.

(a) Seller will be liable for and indemnify Buyer for all Taxes (including,
without limitation, any obligation to contribute to the payment of a tax
determined on a consolidated, combined or unitary basis with respect to a group
of corporations that includes or included the Company and Taxes resulting from
the Company ceasing to be a member of Seller’s Group) (i) imposed on Seller’s
Group (other than the Company) for any taxable year and (ii) imposed on the
Company or for which the Company may otherwise be liable for any taxable year or
period that ends on or before the Closing Date and, with respect to any taxable
year or period beginning

 

- 31 -



--------------------------------------------------------------------------------

before and ending after the Closing Date, the portion of such taxable year
ending on and including the Closing Date. Seller will also indemnify, defend and
hold harmless Buyer from all costs and expenses incurred by Buyer (including
reasonable attorneys’ fees and expenses) in connection with any liability to, or
claim by, any taxing authority, for Taxes for which Seller is required to
indemnify Buyer under this Article V. Except as set forth in Section 5.1(e),
Seller is entitled to any refund of Taxes of the Company received for such
periods.

(b) Buyer will be liable for and indemnify Seller for the Taxes of the Company
for any taxable year or period that begins after the Closing Date and, with
respect to any taxable year or period beginning before and ending after the
Closing Date, the portion of such taxable year beginning after the Closing Date.
Buyer will also indemnify, defend and hold harmless Seller from all costs and
expenses incurred by Seller (including reasonable attorneys’ fees and expenses)
in connection with any liability to, or claim by, any taxing authority, for
Taxes for which Buyer is required to indemnify Seller under this Article V.
Buyer is entitled to any refund of Taxes of the Company received for such
periods.

(c) For purposes of paragraphs (a) and (b), whenever it is necessary to
determine the liability for Taxes based on or measured by income or receipts of
the Company for a portion of a taxable year or period that begins before and
ends after the Closing Date, the determination of the Taxes of the Company for
the portion of the year or period ending on, and the portion of the year or
period beginning after, the Closing Date will be determined based on an interim
closing of the books as of, and by assuming that the Company had a taxable year
or period which ended at the close of, the Closing Date, except that exemptions,
allowances or deductions that are calculated on an annual basis, such as the
deduction for depreciation, and all other Taxes will be apportioned on a time
basis (with appropriate adjustments for any changes in assets or liabilities).

(d) Any payment by Buyer or Seller under this Article V will be an adjustment to
the Purchase Price which will be effected in a manner identical to that provided
in Section 9.2 or 9.3 (as applicable).

(e) If Seller becomes entitled to a refund or credit of Taxes (or other
reduction in Tax liability) for any period for which it is liable under
Section 5.1(a) to indemnify Buyer and such Taxes are attributable solely to the
carryback of losses, credits or similar items attributable to the Company and
from a taxable year or period that begins after the Closing Date (or that
portion of the current taxable year that begins on the day after the Closing
Date), Seller will promptly pay to Buyer the amount of such refund or credit
together with any interest thereon, computed at 8.00% per annum. At Buyer’s
request, Seller shall cooperate with Buyer and the Company in obtaining such Tax
refund or credit (or other reduction in Tax liability), including through the
preparation and filing of amended Tax Returns and claims for refund. In the
event that any refund or credit of Taxes for which a payment has been made from
Seller to Buyer under this Section 5.1(e) is subsequently reduced or disallowed,
Buyer will indemnify and hold harmless Seller for any tax liability, including
interest and penalties, assessed against Seller by reason of the reduction or
disallowance.

 

- 32 -



--------------------------------------------------------------------------------

(f) Seller will file or cause to be filed when due all Tax Returns that are
required to be filed by or with respect to the Company for taxable years or
periods ending on or before the Closing Date and will pay any Taxes due in
respect of such Tax Returns and shall prepare and file such Tax Returns in a
manner consistent with past practice (except as required by a change in
applicable Law). Buyer will file or cause to be filed when due all Tax Returns
that are required to be filed by or with respect to the Company for taxable
years or periods ending after the Closing Date and will pay any Taxes due in
respect of such Tax Returns. Seller will pay Buyer the Taxes for which Seller is
liable pursuant to Section 5.1(a), but which are payable with Tax Returns to be
filed by Buyer pursuant to the previous sentence within 10 days prior to the due
date for the filing of such Tax Returns.

(g) Buyer will promptly notify Seller in writing upon receipt by Buyer, any of
its Affiliates or the Company of notice of any pending or threatened federal,
state or local tax audits or assessments which may materially affect the tax
liabilities of the Company for which Seller would be required to indemnify Buyer
pursuant to Section 5.1(a), provided that failure to comply with this provision
will not affect Buyer’s right to indemnification hereunder. Seller has the sole
right to represent the Company’s interests in any tax audit or administrative or
court proceeding relating to taxable periods ending on or before the Closing
Date, and to employ counsel of its choice at its expense, but Buyer shall have
the right to participate in such proceeding at its own expense. Notwithstanding
the foregoing, Seller may not settle, either administratively or after the
commencement of litigation, any claim for Taxes which would adversely affect the
liability for Taxes of Buyer or the Company for any period after the Closing
Date to any extent (including, but not limited to, the imposition of income tax
deficiencies, the reduction of asset basis or cost adjustments, the lengthening
of any amortization or depreciation periods, the denial of amortization or
depreciation deductions, or the reduction of loss or credit carryforwards)
without the prior written consent of Buyer. Such consent may not be unreasonably
withheld, and will not be necessary to the extent that Seller has indemnified
Buyer against the effects of any such settlement.

(h) Seller may participate at its expense in the defense of any claim for Taxes
for a year or period ending after the Closing Date which may be the subject of
indemnification by Seller pursuant to Section 5.1(a) and, with the written
consent of Buyer (which consent may be withheld in Buyer’s sole and absolute
discretion), and at its sole expense, may assume the entire defense of such tax
claim. Neither Buyer nor the Company may agree to settle any tax claim for the
portion of the year or period ending after the Closing Date which may be the
subject of indemnification by Seller under Section 5.1(a) without the prior
written consent of Seller, which consent may not be unreasonably withheld.

Section 5.2 Transfer Taxes.

All transfer Taxes which may be imposed or assessed as a result of Buyer’s
acquisition of the Shares, including all transfer, documentary, sales, use,
stamp, registration, conveyance, recording or similar Taxes, including any
penalties and interest (collectively, the “Transfer Taxes”) will be borne
equally by Seller and Buyer. Each of Seller and Buyer shall pay such

 

- 33 -



--------------------------------------------------------------------------------

amounts due by them when due and shall provide notice, including appropriate
documentation of such payment, to the other party in accordance with
Section 11.13. Promptly upon receipt of such notice, the receiving party shall
reimburse one half of such payment to the party that made the original payment.
Seller and Buyer, at their own respective expense, will file all necessary Tax
Returns and other documentation with respect to such Transfer Taxes and, if
required by applicable laws, will jointly execute the other party’s Tax Returns.

Section 5.3 Information to be Provided by Buyer.

With respect to the taxable period in 2006 prior to the Closing Date, Buyer will
promptly cause the Company to prepare and provide to Seller a package of tax
information materials (the “Tax Package”), which will be completed in accordance
with past practice of the Company including past practice as to providing the
information, schedules and work papers and as to the method of computation of
separate taxable income or other relevant measure of income. Buyer will cause
the Tax Package for the portion of the taxable period ending on the Closing Date
to be delivered to Seller within one hundred twenty (120) days after the Closing
Date.

Section 5.4 Assistance and Cooperation.

After the Closing Date, each of Seller and Buyer will:

 

  (i) reasonably assist (and cause their respective Affiliates to assist) the
other party in preparing any Tax Returns or reports which such other party is
responsible for preparing and filing in accordance with this Article V;

 

  (ii) reasonably cooperate in preparing for any audits of, or disputes with
taxing authorities regarding, any Tax Returns of the Company;

 

  (iii) make available to the other and to any taxing authority as reasonably
requested all information, records, and documents relating to Taxes of the
Company;

 

  (iv) provide timely notice to the other in writing of any pending or
threatened tax audits or assessments of the Company for taxable periods for
which the other may have a liability under this Article V, provided, that
failure to comply with this provision will not affect the other party’s rights
to indemnification hereunder; and

 

  (v) furnish the other with copies of all correspondence received from any
taxing authority in connection with any tax audit or information request with
respect to any such taxable period for which the other may have a liability
under this Article V.

 

- 34 -



--------------------------------------------------------------------------------

Section 5.5 Tax Sharing Agreements.

Any and all tax sharing, tax indemnity, or tax allocation agreements with
respect to which the Company was a party at any time prior to the Closing will
terminate upon the Closing. No further amounts will be payable by the Company
under such agreements following the Closing.

Section 5.6 Other Elections and Changes.

Seller shall not elect to retain, and shall not attempt to reattribute to Seller
or any of its Affiliates, any net operating loss carryovers or capital loss
carryovers of the Company or any of the Company’s subsidiaries. At its sole
option, Buyer may elect, or may cause the Company to elect, where permitted by
law, to carry forward any net operating loss, net capital loss, charitable
contribution, or other item arising after the Closing Date that would, absent
such election, be carried back to a taxable period ending on or before the
Closing Date.

ARTICLE VI

Certain Covenants and Agreements

Section 6.1 Retention of Books and Records.

Buyer will cause the Company to retain, until all applicable tax statutes of
limitations (including periods of waiver) have expired, all books, records and
other documents pertaining to the Company in existence on the Closing Date that
are required to be retained under current retention policies and to make the
same available after the Closing Date for inspection and copying by Seller or
its agents at Seller’s expense, during regular business hours and upon
reasonable request and upon reasonable advance notice. After the expiration of
such period, no such books and records will be destroyed by Buyer without first
advising Seller in writing detailing the contents thereof and giving Seller at
least 120 days to obtain possession thereof. Seller agrees that such records
will be kept strictly confidential and used only for tax purposes.

Section 6.2 Closing Date Financial Statements.

For a period of one year from and after the Closing Date, to the extent
reasonably necessary for Seller or its Affiliates to prepare consolidated
financial statements or obtain any governmental permits, licenses or required
filings and to comply with reporting obligations in respect thereof, upon
written request of Seller, the Company will use its reasonable commercial
efforts to provide, and Buyer will use its reasonable commercial efforts to
cause the Company to provide, to Seller and its accountants within 20 Business
Days of such request with such access to employees and Buyer’s accountants and
financial information of the Company as of the Closing Date as Seller may
reasonably request in the format customarily required by Seller or its
subsidiaries and, upon Seller’s request, it will be accompanied by supplemental
financial schedules customarily required by Seller or its subsidiaries in
support of such, provided however, that such support and access may not
unreasonably disrupt the business operations of the

 

- 35 -



--------------------------------------------------------------------------------

Company or the Parent. Seller agrees that such records will be kept strictly
confidential and used only for the purpose of preparing consolidated financial
statements or obtaining any governmental permits, licenses or required filings.
To the extent that the Buyer or the Company incurs any out-of-pocket expenses in
providing any assistance to Seller pursuant to this Section 6.2, the Seller
agrees to reimburse the Buyer and/or the Company (as applicable) within 30 days
after receiving an invoice from the Buyer and/or the Company (as applicable) for
such out-of-pocket expenses.

Section 6.3 Change of Company Name.

On or before January 3, 2007, Buyer will change the name of the Company to any
name which does not include the name “BUCA” or “Buca di Beppo” (or anything
confusingly similar to “BUCA” or “Buca di Beppo”).

Section 6.4 Landlord Estoppel Certificates.

Seller acknowledges and agrees that should it not be able to obtain from the
landlord of any Real Property Lease an estoppel certificate listed on Schedule
1.3(e)(i) of the Disclosure Schedule on or prior to the Closing, at the Closing
it shall deliver an estoppel certificate relating to such Real Property Lease to
the Buyer in a form reasonably acceptable to the Buyer (all such estoppel
certificates referred to herein as the “Seller Estoppel Certificates”).

Section 6.5 Employee Benefits.

(a) Buyer will offer group medical and other welfare benefits to employees of
the Company and their eligible dependents effective as of the Closing Date under
terms and conditions substantially similar to the terms and conditions
applicable to similarly situated employees of the Buyer. Buyer will waive any
otherwise applicable “pre-existing condition” exclusions under such plans for
employees of the Company and their eligible dependents, and will credit such
employees and eligible dependents with any deductibles, co-payments or other
cost-sharing amounts incurred by the employees or eligible dependents under the
Company Plans during the period beginning on the first day of the most recent
plan year of the Company Plans and ending on the Closing Date. Seller will
retain any obligation to provide continuation coverage under Section 4980B of
the Code with respect to any “M & A Qualified Beneficiaries” with respect to a
stock sale (as described in Treasury Regulation Section 54.4980B-9 Q&A-4(b)).

(b) Buyer will credit employees of the Company with all years of service with
the Company and its Affiliates prior to the Closing Date for the purpose of
determining how much vacation, holiday pay and sick pay the employees are
entitled to under the applicable plans of the Buyer (subject to appropriate
offset for any vacation, holiday and sick pay accrued by the employees as of the
Closing Date, which accrued amounts will remain an obligation of the Company
after the Closing Date), and for purposes of determining eligibility to
participate and vesting percentages in any service-based employee benefit plan
or program offered to the employees on or after the Closing Date (but not for
purposes of benefit accrual or entitlement to any retirement, early retirement
or subsidized benefits based on service).

 

- 36 -



--------------------------------------------------------------------------------

(c) Buyer will not assume or otherwise become liable for long-term disability
payments to any employee or former employee of the Company who does not actively
work for the Company or the Buyer on or after the Closing Date.

(d) Buyer will assume any and all outstanding balances and liability under the
medical expense flexible spending arrangement maintained by the Seller with
respect to employees of the Company as of the Closing Date and will continue
such arrangement for the remaining portion of the plan year, recognizing any
coverage and contribution election made by such employees for the plan year, and
providing for continued contributions on a pre-tax basis under a cafeteria plan,
within the meaning of Section 125 of the Code, of the Buyer or established for
the Company by the Buyer.

(e) Buyer will allow employees of the Company to roll over any eligible roll
over distribution, as defined in Section 402(f)(2) of the Code, received after
the Closing Date from the defined contribution plan sponsored by the Seller to a
defined contribution plan sponsored by the Buyer or established for the Company
by the Buyer and, in the case of any such employee who has an outstanding loan
from the plan, will allow such employee to rollover such loan in-kind and
continue repayment of such loan under the recipient plan.

(f) Seller has taken such actions as are necessary or appropriate to remove the
Company as a participating employer under the Company Plans effective as of the
Closing Date.

(g) On the Closing Date, the Seller will pay an aggregate of $125,000.00 to
employees of the Company pursuant to those Contracts set forth on Schedule
6.5(g) of the Disclosure Schedule.

Section 6.6 Litigation.

(a) In the event and for so long as any party actively is contesting or
defending against any action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand (each, an “Action”) in connection with (other than
any Action being pursued by any party to this Agreement against another party to
this Agreement): (a) any transaction contemplated under this Agreement or
(b) any fact, situation, circumstance, status, condition, activity, practice,
plan, occurrence, event, incident, action, failure to act, or transaction on or
prior to the Closing Date involving the Company or the Business, each of the
other parties will reasonably cooperate with such party and such party’s counsel
in the contest or defense, make available his, her, or its personnel, and
provide such testimony and access to his, her, or its books and records as will
be necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending party (unless the contesting or defending
party is entitled to indemnification therefore under Article IX).

 

- 37 -



--------------------------------------------------------------------------------

(b) The Seller understands and agrees that after the Closing Date the Company
alone (and without the consent of the Seller) shall have the authority to
prosecute, defend against, compromise and settle all Actions based upon any
fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Company or the Business, including, but not
limited to, those Actions set forth on Schedule 3.8 of the Disclosure Schedules,
provided however, that the Company may not consent to the entry of a judgment in
such Action or effect a settlement of any such Action (collectively, a
“Settlement”) without the prior written consent of the Seller unless: (i) the
Seller is not required to pay or deliver any consideration in connection with
such Settlement, and (ii) if the Seller is a named defendant in such Action at
the time of such Settlement, the plaintiff or claimant provides the Seller with
a release from any and all claims brought in such Action against the Seller.

Section 6.7 Licenses

Seller agrees it shall: (a) cause the employees and/or officers of Seller, as
approved by the relevant state and/or local licensing agencies and requested by
Buyer, to execute all license renewal applications for 2007, including all
liquor license applications, required to operate the Business (as conducted on
the Closing Date) on behalf of Buyer; and (b) cause any such license renewal
application to be executed and delivered to the Buyer within five (5) Business
Days after the delivery of the application to the Seller.

Section 6.8 Further Assurances.

At any time after the Closing Date, Seller and Buyer will, and Buyer will cause
the Company to, promptly execute, acknowledge and deliver any other assurances
or documents reasonably requested by Buyer or Seller, as the case may be, and
necessary for Buyer or Seller, as the case may be, to satisfy its obligations
hereunder or obtain the benefits contemplated hereby.

Section 6.9 Maintenance of Government Authorizations

Seller and the Company shall use reasonably commercial efforts to not take any
action or permit any of any of their representatives to take any action which
would cause any Governmental Authority to institute proceedings regarding any of
the Government Authorizations or take any other action which would result in the
Company being in noncompliance in any material respect with the requirements of
any Governmental Authority having jurisdiction thereof.

Section 6.10 No Hire; Non-Solicitation.

(a) For a period of one (1) year after the Closing Date, neither the Seller nor
any of its Affiliates shall hire, recruit or otherwise solicit or induce any
Company Subject Employees (as defined below) to terminate their employment or
engagement with, or otherwise cease their

 

- 38 -



--------------------------------------------------------------------------------

relationships with, the Company or its Affiliates. As used herein, the term
“Subject Employees” means employees (at the Assistant General Manager level or
above) or consultants of the Company: (i) who are employees or consultants of
the Company on the Closing Date; (ii) who are employees or consultants of the
Company at any time after the Closing Date; or (iii) who were employees or
consultants of the Company at any time during the six months prior to the
Closing Date.

(b) For a period of one (1) year after the Closing Date, neither Parent nor any
of its Affiliates shall hire, recruit or otherwise solicit or induce any Seller
Subject Employees (as defined below) to terminate their employment or engagement
with, or otherwise cease their relationships with, Seller or its Affiliates. As
used herein, the term “Seller Subject Employees” means employees (at the
Assistant Manager level or above) or consultants of Seller: (i) who are
employees or consultants of the Seller on the Closing Date; (ii) who are
employees or consultants of the Seller at any time after the Closing Date; or
(iii) who were employees or consultants of the Seller at any time during the six
months prior to the Closing Date.

Section 6.11 Seekonk/Shrewsbury Lease.

During the Term (as defined in the Seekonk/Shrewsbury Lease) of the
Seekonk/Shrewsbury Lease, Seller will pay fifty percent (50%) of all Losses (as
such Losses are sustained or incurred) sustained or incurred arising out of the
assertion by the Lessor (as defined in the Seekonk/Shrewsbury Lease) under
Seekonk/Shrewsbury Lease that either the consummation of the transactions
contemplated by this Agreement constitutes a default by the Lessee (as defined
in the Seekonk/Shrewsbury Lease) under the Seekonk/Shrewsbury Lease or that a
change in the use of the premises from a “Vinny T’s” restaurant to another
restaurant concept constitutes a default by the Lessee under the
Seekonk/Shrewsbury Lease

ARTICLE VII

[Intentionally Omitted]

ARTICLE VIII

[Intentionally Omitted]

ARTICLE IX

Survival And Indemnification

Section 9.1 Survival of Representations, Warranties, Covenants and Agreements;
Certain Limitations.

(a) Notwithstanding any otherwise applicable statute of limitations, but subject
to Section 9.6 below, the representations and warranties included or provided
for herein and the Seller Estoppel Certificates will survive the Closing until
one year after the Closing Date; provided, however, that: (a) (i) any
representation or warranty contained in Sections 3.8 and 3.16

 

- 39 -



--------------------------------------------------------------------------------

and (ii) any third party claim relating to such representations and warranties,
will survive the Closing until the expiration of the applicable statute of
limitations (including any waivers or extensions thereof) with respect to such
matters; and (b) (i) any representation and warranty contained in Sections 3.1,
3.2, 3.3, 3.4, 3.7 (solely to the extent related to title), 3.12, 3.21, 4.1,
4.2, 4.3 and Article V hereof (the “Purchase Price Cap Representations and
Warranties”) and (ii) any third party claim relating to such representations and
warranties, will survive the Closing until the expiration of the applicable
statute of limitations (including any waivers or extensions thereof) with
respect to such matters. The covenants and other agreements contained in this
Agreement to be performed after Closing will survive the Closing until the date
or dates specified therein or the expiration of the applicable statute of
limitations (including any waivers or extensions thereof) with respect to such
matters, whichever is later.

(b) Except with regard to the covenants under Section 1.1 hereof, in no event
will Buyer and Parent be liable to Seller under Section 9.2 or Seller be liable
to Buyer and Parent under Section 9.3, until the aggregate amount of the
indemnification obligation of the respective party thereunder exceeds
$100,000.00 (the “Basket”), at which point the Seller or the Buyer (as
applicable) shall be responsible for all Losses (as defined below) above the
value of the Basket.

(c) Except with regard to the Purchase Price Cap Representations and Warranties
and the exceptions set forth in Section 9.6, in no event will Buyer and Parent
be liable to Seller under Section 9.2 or Seller be liable to Buyer and Parent
under Section 9.3, in an amount exceeding $1,500,000.00. With regard to the
Purchase Price Cap Representations and Warranties, in no event will Buyer and
Parent be liable to Seller under Section 9.2 or Seller be liable to Buyer and
Parent under Section 9.3, in an amount exceeding the Purchase Price.

Section 9.2 Indemnification by Buyer and Parent.

(a) For the period commencing on the Closing Date and ending, as the case may
be, upon the expiration of the periods specified in Section 9.1 hereof, Buyer
and Parent will, subject to the limitations set forth in Section 9.1 hereof,
indemnify, defend and hold harmless Seller and its Affiliates, and their
respective directors, officers, employees, shareholders, attorneys, accountants
and agents (“Seller Indemnified Parties”) against and in respect of all losses,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees
and expenses incurred in investigating, preparing or defending any claims
covered hereby, excluding, however, any consequential and punitive damages,
diminution in value and lost profits except in the event of claims based on
fraud as set forth in Section 9.6 below) (collectively, “Losses”) sustained or
incurred arising out of any breaches of Buyer’s and Parent’s representations,
warranties, covenants and agreements set forth in this Agreement (other than
representations, warranties, covenants and agreements set forth in Article V, as
to which the indemnification provisions set forth in Article V will govern).

(b) Any payments due to Seller pursuant to this Section 9.2 or Article V will be
satisfied by the Buyer within 10 days of the liability for such payment maturing
in accordance with Section 9.5 hereof by wire transfer to an account designated
by Seller in the Claim Notice. Any amounts paid under this Section 9.2 or
Article V will be treated as an adjustment to the Purchase Price for all Tax
purposes.

 

- 40 -



--------------------------------------------------------------------------------

Section 9.3 Indemnification by Seller.

(a) For the period commencing on the Closing Date and ending, as the case may
be, upon the expiration of the periods specified in Section 9.1 hereof Seller
will, subject to the limitations set forth in Section 9.1 hereof, indemnify,
defend and hold harmless Parent, Buyer and their Affiliates, and their
respective directors, officers, employees, shareholders, attorneys, accountants
and agents (“Buyer Indemnified Parties” and, collectively with the Seller
Indemnified Parties, the “Indemnified Parties”) against and in respect of all
Losses sustained or incurred arising out of any breaches of Seller’s or the
Company’s representations, warranties, covenants and agreements set forth in
this Agreement (other than representations, warranties, covenants and agreements
set forth in Article V, as to which the indemnification provisions set forth in
Article V will govern).

(b) Any amounts due to Buyer pursuant to this Section 9.3 or Article V will be
satisfied (i) first by reducing the outstanding principal balance of, and unpaid
interest on, the Promissory Note, and (ii) if there is no outstanding principal
balance of, or unpaid interest on, the Promissory Note, by the Seller, making
payment within 10 days of the liability for such payment maturing in accordance
with in Section 9.5 by wire transfer to an account designated by Buyer in the
related Claim Notice. Any amounts by which the Promissory Note is reduced or
that is paid under this Section 9.3 or Article V will be treated as an
adjustment to the Purchase Price for all Tax purposes. In the event of a
required reduction in the principal amount of or interest under the Promissory
Note under this Section 9.3(b), Buyer and Seller covenant and agree to execute
an amendment to the Promissory Note within 10 days following the date upon which
the liability for such payment maturing in accordance with in Section 9.5
occurs, such amendment to reflect the required reduction and that no interest
shall accrue (or shall have ever accrued) on the amount of the required
reduction, and such amendment to be reasonably satisfactory in form and
substance to Buyer and the Seller.

Section 9.4 Indemnification as Sole Remedy.

The indemnity provided in Articles V and IX of this Agreement as it relates to
this Agreement and the transactions contemplated by this Agreement will be the
sole and exclusive remedy of the parties hereto, their Affiliates, successors
and assigns with respect to any and all claims for Losses sustained or incurred
arising out of this Agreement and the transactions contemplated by this
Agreement, provided however, that a breach of the covenant contained in
Section 6.11 hereof shall not be the sole and exclusive remedy of the parties
hereto.

Section 9.5 Method of Asserting Claims, Etc.

All claims for indemnification by the Indemnified Parties hereunder will be
asserted and resolved as set forth in this Section 9.5 except for claims
pursuant to Article V hereof (as to which the provisions of Article V will be
applicable). In the event that any written claim or

 

- 41 -



--------------------------------------------------------------------------------

demand for which Buyer or Seller, as the case may be (the “Indemnifying Party”),
would be liable to any Indemnified Party hereunder is asserted against or sought
to be collected from any Indemnified Party by a third party, such Indemnified
Party will promptly, but in no event more than ten days following such
Indemnified Party’s receipt of such claim or demand, notify the Indemnifying
Party of such claim or demand and the amount or the estimated amount thereof to
the extent then feasible (which estimate will not in any manner prejudice the
right of the Indemnified Party to indemnification to the fullest extent provided
hereunder) (the “Third Party Claim Notice”) and in the event that an Indemnified
Party asserts a claim for indemnity under this Article IX, not including a third
party claim, the Indemnified Party will notify the Indemnifying Party promptly
following its discovery of the facts or circumstances giving rise thereto
(together, with a Third Party Claim Notice, a “Claim Notice”); provided, that
the failure to notify on the part of the Indemnified Party in the manner set
forth herein will not foreclose any rights otherwise available to such
Indemnified Party hereunder, except to the extent that the Indemnifying Party is
prejudiced by such failure to notify. The Indemnifying Party will have thirty
(30) days from the receipt of the Claim Notice (except that such a period will
be decreased to a time ten (10) days before a scheduled appearance date in a
litigated matter) (the “Notice Period”) to notify the Indemnified Party whether
or not the Indemnifying Party disputes the liability of the Indemnifying Party
to the Indemnified Party hereunder with respect to such claim or demand. All
costs and expenses incurred by the Indemnifying Party in defending such claim or
demand will be a liability of, and will be paid by, the Indemnifying Party;
provided, however, that the amount of such expenses will be a liability of the
Indemnifying Party hereunder, subject to the limitations set forth in
Section 9.1 hereof. In the event that the Indemnifying Party notifies the
Indemnified Party within the Notice Period that it desires to defend the
Indemnified Party against such claim or demand (if it is a third party claim),
and except as hereinafter provided, the Indemnifying Party will have the right
to defend the Indemnified Party by appropriate proceedings and by counsel
reasonably acceptable to the Indemnified Party. If any Indemnified Party desires
to participate in, but not control, any such defense or settlement it may do so
at its sole cost and expense. The Indemnified Party will not settle a claim or
demand without the consent of the Indemnifying Party, which consent may not be
unreasonably withheld or delayed. The Indemnifying Party may not, without the
prior written consent of the Indemnified Party, settle, compromise or offer to
settle or compromise any such claim or demand: (a) without obtaining an
unconditional and full release in favor of the Indemnified Party with regard to
such claim or demand, and (b) on a basis which would result in the imposition of
a Court Order which would restrict the future activity or conduct of, or which
would otherwise be reasonably likely to have a material adverse effect on, the
Indemnified Party or any subsidiary or Affiliate thereof. If the Indemnifying
Party elects not to defend the Indemnified Party against such claim or demand,
whether by not giving the Indemnified Party timely notice as provided above or
otherwise, then the amount of any such claim or demand, or, if the same be
contested by the Indemnified Party, then that portion of any such claim or
demand as to which such defense is unsuccessful (and all reasonable costs and
expenses pertaining to such defense) will be the liability of the Indemnifying
Party hereunder, subject to the limitations set forth in Section 9.1 hereof. To
the extent the Indemnifying Party controls or participates in the defense or
settlement of any third party claim or demand, the Indemnified Party will give
to the Indemnifying Party and its counsel reasonable access to all business
records and other documents relevant to such defense or

 

- 42 -



--------------------------------------------------------------------------------

settlement, and will permit them to consult with the employees and counsel of
the Indemnified Party. The Indemnified Party will use its commercially
reasonable efforts in the defense of all such claims, and in connection
therewith will be entitled to reimbursement by the Indemnifying Party of
expenses directly related to efforts undertaken at the specific request of the
Indemnifying Party.

Section 9.6 Exceptions.

Nothing in this Agreement will affect or otherwise limit: (a) the ability of any
Indemnified Party to pursue an action against any Indemnifying Party based on
fraud; (b) the ability of Buyer to pursue an action against the Seller for any
Encumbrances or other liabilities relating to (i) that certain Revolving Credit
and Term Loan Agreement dated as of September 30, 2002 among the Seller, the
Guarantors named therein, and Fleet National Bank, as Administrative Agent with
other lending institutions listed on Schedule 1 to such agreement and SunTrust
Bank, as Syndication Agent and (ii) the UCC financing statements listed on
Schedule 9.6 of the Disclosure Schedules, which the Seller represents and
warrants are the only UCC financing statements filed by Fleet National Bank (or
any of its Affiliates) relating to the assets of the Company or the Business
(the “Fleet Matters”); or (c) the ability of Buyer to pursue an action against
the Seller for a breach of Section 6.11 hereof. Any claim based on: (x) fraud or
the Fleet Matters will be without respect to the limitations set forth in
Sections 9.1 and 9.4; or (y) a breach of Section 6.11 hereof will be without
respect to the limitations set forth in Section 9.1 and 9.4, provided however,
the Buyer’s right to pursue a claim based upon a breach of Section 6.11 shall
terminate upon the termination of the Term (as defined in the Seekonk/Shrewsbury
Lease) of the Seekonk/Shrewsbury Lease.

Section 9.7 Effect of Purchase Price Adjustment.

To the extent that any Loss that would otherwise entitle a party to
indemnification hereunder (i) is reflected as a Current Liability in the Final
Report prepared in accordance with Section 2.1 of this Agreement, and (ii) the
inclusion of such Current Liability in the Final Report results in, or changes,
the amount of any adjustment under Section 2.2 hereof by the amount of such
Currently Liability, such Loss will not entitle such party to indemnification
hereunder.

ARTICLE X

Definitions

Section 10.1 Specific Definitions.

As used in this Agreement, the following terms have the meanings set forth or
referenced below:

“2004/2005 Statements” has the meaning set forth in Section 3.5.

“2006 Statement” has the meaning set forth in Section 3.5.

 

- 43 -



--------------------------------------------------------------------------------

“Acquisition Transaction” means any sale, merger, consolidation or other
business combination involving the Company or the Business, acquisition of
capital stock of either of the Company or the Seller (which would affect the
ownership of the Business), sale of assets used in connection with the Business
or inquiries or proposals concerning, or which could reasonably be expected to
lead to, any of the foregoing.

“Action” has the meaning set forth in Section 6.6(a).

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.

“Agreement” means this Agreement and all Schedules and Exhibits to this
Agreement.

“Ancillary Agreements” has the meaning set forth in Section 3.1.

“Balance Sheet” has the meaning set forth in Section 3.5.

“Balance Sheet Date” has the meaning set forth in Section 3.5.

“Balance Sheets” has the meaning set forth in Section 3.5.

“Basket” has the meaning set forth in Section 9.1(b).

“BB&T” has the meaning set forth in Section 3.21.

“Business” has the meaning set forth in the recitals of this Agreement.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in the city of Minneapolis, MN are authorized or obligated by law or
executive order to close.

“Buyer” has the meaning set forth in the first paragraph of this Agreement.

“Buyer Indemnified Parties” has the meaning set forth in Section 9.3(a).

“BUCA Credit Agreement” has the meaning set forth in Section 1.2.

“Cash Payment” has the meaning set forth in Section 1.1(b)(i).

“Claim Notice” has the meaning set forth in Section 9.5.

“Closing” has the meaning set forth in Section 1.2.

“Closing Current Liabilities” has the meaning set forth in Section 2.1.

“Closing Date” has the meaning set forth in Section 1.2.

 

- 44 -



--------------------------------------------------------------------------------

“CPA” has the meaning set forth in Section 2.1(b).

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the first paragraph of this Agreement.

“Company Plans” has the meaning set forth in Section 3.15(b).

“Company Releases” has the meaning set forth in Section 1.3(h)

“Contracts” has the meaning set forth in Section 3.1.

“Court Order” means a court order, judgment, administrative or judicial order,
writ, decree, stipulation, arbitration award or injunction.

“Current Liabilities” has the meaning set forth in Section 2.1(a)(ii).

“D/B/A Contracts” has the meaning set forth in Section 3.10(b).

“Dedham K&L” has the meaning set forth in Section 1.3(i).

“Dedham Shares” has the meaning set forth in Section 3.4.”Disclosure Schedules”
has the meaning set forth in the first paragraph of Article III.

“Encumbrances” has the meaning set forth in Section 3.3.

“Enforcement Exceptions” has the meaning set forth in Section 3.1.

“Environmental Law” means any law, regulation, code, license, permit, order,
judgment, decree or injunction of the United States, any State or political
subdivision thereof (including any court thereof and any Governmental Entity)
relating primarily to the protection of the environment (including air, water,
soil and natural resources) or the use, storage, handling, release or disposal
of any hazardous or toxic substance as in effect on the date hereof.

“Environmental Site” means any properties or facilities currently or, to the
Knowledge of the Seller and the Company, formerly owned or leased by the Company
or any predecessor in interest of the Company.

“ERISA” has the Employee Retirement Income Security Act of 1974, as amended.

“Final Report” has the meaning set forth in Section 2.1(b).

“Final Report Date” has the meaning set forth in Section 2.1(b).

“Financial Statements” has the meaning set forth in Section 3.5.

 

- 45 -



--------------------------------------------------------------------------------

“Fleet Matters” has the meaning set forth in Section 9.6.

“Former Real Property” means any real properties that, to the Knowledge of the
Seller or the Company, were formerly owned or leased by the Company.

“GAAP” means United States generally accepted accounting principles.

“Government Authorizations” means any license, permit, order, franchise
agreement, concession, grant, authorization, consent or approval from a
Governmental Entity, including, but not limited to, liquor licenses.

“Governmental Entity” means any governmental or regulatory authority, agency,
commission, body or other governmental entity of the United States of America or
any State or political subdivision thereof.

“Guaranty” has the meaning set forth in Section 1.3(m).

“Hazardous Materials” means any substance, material or waste which is regulated
by an Environmental Law, including, without limitation, any material or
substance which is defined as a “hazardous waste,” “hazardous material,”
“hazardous substance,” “extremely hazardous waste” or “restricted hazardous
waste,” “subject waste,” “contaminant,” “toxic waste” or “toxic substance” under
any provision of Environmental Law, including, but not limited to, petroleum
products, asbestos and polychlorinated biphenyls.

“Income Statements” has the meaning set forth in Section 3.5.

“Indemnified Party” has the meaning set forth in Section 9.3(a).

“Indemnifying Party” has the meaning set forth in Section 9.5.

“Intellectual Property” means trademarks, trademark applications, service marks,
service mark applications, trade dress, trade secrets, inventions, patents,
patent applications, computer software, copyrights, menus, signage, décor,
operating processes and procedures, food preparation and ingredients lists,
recipes, know-how and manner and method of operation related to the “Vinny T”
restaurant concept, and any other property or intellectual property of any
Person.

“IRS” means the Internal Revenue Service.

“Knowledge” means (i) with respect to the Company, the actual knowledge of the
Company, arising after due inquiry of Roger Dubois and the Company’s executive
officers, but without the conduct by the Company of any independent
investigation with respect to the facts or matters specified (ii) with respect
to Seller, the actual knowledge of Seller, arising after due inquiry of Seller’s
Chief Financial Officer and Seller’s General Counsel, but without the conduct by
Seller of any independent investigation with respect to the facts or matters
specified (iii)

 

- 46 -



--------------------------------------------------------------------------------

respect to any other Person, the actual knowledge of such other Person, arising
after due inquiry of such other Person’s executive officers, but without the
conduct by such other Person of any independent investigation with respect to
the facts or matters specified.

“Law” has the meaning set forth in Section 3.1.

“Leased Real Property” has the meaning set forth in Section 3.7(b).

“Liability” means any liability, indebtedness, or obligation, whether accrued,
absolute or contingent, liquidated or unliquidated, matured or unmatured, or
otherwise.

“Losses” has the meaning set forth in Section 9.2(a).

“Major Marks” has the meaning set forth in Section 3.13(b).

“Material Adverse Effect” means a material adverse effect on the business,
financial condition (financial or otherwise), properties, assets, liabilities,
operations or results of operations of the Company or the Business, excluding,
however, (a) the reaction (including subsequent actions) of third parties to the
transactions contemplated herein; (b) conditions generally affecting the
industries in which such Person operates or the U.S. economy as a whole;
(c) national or international political or social conditions, including the
engagement by the United States in, or escalation of, hostilities, whether or
not pursuant to the declaration of a national emergency or war, or the
occurrence of any military or terrorist attack upon the United States or any of
its territories, possessions or diplomatic or consular offices or upon any
military installation, equipment or personnel of the United States;
(d) financial, banking or securities markets (including any disruption thereof
and any decline in the price of any security or any market index); (e) the
payment of any amounts due to, or the provision of any other benefits (including
employee benefits or payments to employees) to, any officers or employees under
employment contracts, non-competition agreements, employee benefit plans,
severance arrangements or other arrangements in existence on the date hereof;
(f) compliance with the terms of, or the taking of any action required by, this
Agreement; or (g) any change in GAAP or other accounting requirement or
principle or any change in applicable Law or the interpretation thereof; (h) any
action required to be taken under applicable Law.

“Maximum Net Working Capital” has the meaning set forth in Section 2.2(a).

“Minimum Net Working Capital” has the meaning set forth in Section 2.2(a).

“Net Working Capital” has the meaning set forth in Section 2.2(a).

“Non-Cash Current Assets” has the meaning set forth in Section 2.1(a)(i).

“Notice Period” has the meaning set forth in Section 9.5.

“Parent” has the meaning set forth in the first paragraph of this Agreement.

 

- 47 -



--------------------------------------------------------------------------------

“Parent 2004/2005 Statements” has the meaning set forth in Section 4.4.

“Parent 2006 Statements” has the meaning set forth in Section 4.4.

“Parent Financial Statements” has the meaning set forth in Section 4.4.

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization, entity or
Governmental Entity.

“Preliminary Report” has the meaning set forth in Section 2.1(b).

“Promissory Note” has the meaning set forth in Section 1.1(b)(ii).

“Purchase Price” has the meaning set forth in Section 1.1.

“Purchase Price Cap Representations and Warranties” has the meaning set forth in
Section 9.1(a).

“Real Property Leases” has the meaning set forth in Section 3.7(b).”Securities
Act” means the Securities Act of 1933, as amended.

“Seekonk/Shrewsbury Lease” means that certain Commercial Property Lease dated
February 2, 2001 for property located at 7 Boston Turnpike, Shrewsbury,
Massachusetts and 353 Highland Ave., Seekonk, Massachusetts.

“Seller” has the meaning set forth in the first paragraph of this Agreement.

“Seller Estoppel Certificates” has the meaning set forth in Section 6.4.

“Seller Indemnified Parties” has the meaning set forth in Section 9.2(a).

“Seller Subject Employees” has the meaning set forth in Section 6.9(b).

“Seller’s Group” means any “affiliated group” (as defined in Section 1504(a) of
the Code without regard to the limitations contained in Section 1504(b) of the
Code) that includes Seller and the Company.

“Settlement” has the meaning set forth in Section 6.6(b).

“Shares” has the meaning set forth in Section 1.1.

“Subject Employees” has the meaning set forth in Section 6.10(a).

“Tax Package” has the meaning set forth in Section 5.3.

 

- 48 -



--------------------------------------------------------------------------------

“Tax Returns” means all federal, state, local or foreign tax returns, tax
reports, and declarations of estimated tax, including, without limitation,
consolidated federal income tax returns of Seller’s Group.

“Taxes” means all federal, state, local or foreign income, gross receipts,
windfall or excess profits, severance, property, production, sales, use,
license, excise, franchise, employment, withholding or similar taxes, together
with any interest, additions or penalties with respect thereto and any interest
in respect of such additions or penalties.

“Third Party Claim Notice” has the meaning set forth in Section 9.5.

“Transfer Taxes” has the meaning set forth in Section 5.2.

“Transition Services Agreement” has the meaning set forth in Section 1.3(p).

“WFF” has the meaning set forth in Section 1.2.

Section 10.2 Other Terms.

Other terms may be defined elsewhere in the text of this Agreement and, unless
otherwise indicated, have such meaning indicated throughout this Agreement.

Section 10.3 Other Definitional Provisions.

(a) The words “hereof”, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

(b) The terms defined in the singular have a comparable meaning when used in the
plural, and vice versa.

(c) The terms “dollars” and “$” mean United States dollars.

ARTICLE XI

Miscellaneous

Section 11.1 Amendment and Waiver.

Any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
Seller, Parent and Buyer, or in the case of a waiver, by the party against whom
the waiver is to be effective. No failure or delay by any party in exercising
any right, power or privilege hereunder will operate as a waiver thereof nor
will any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

- 49 -



--------------------------------------------------------------------------------

Section 11.2 Expenses.

Except as otherwise expressly provided in this Agreement, whether or not the
transactions contemplated by this Agreement are consummated, the parties will
bear their own respective costs and expenses (including, but not limited to, all
compensation and expenses of counsel, financial advisors, consultants, actuaries
and independent accountants) incurred in connection with this Agreement and the
transactions contemplated hereby.

Section 11.3 Confidentiality.

Seller and the Company (which for purposes of this Section 11.3 will be
considered collectively as a party) and Parent and Buyer (which for purposes of
this Section 11.3 will be considered collectively as a party) will maintain in
confidence, and will cause their respective directors, officers, employees,
agents, and advisors to maintain in confidence, and not use to the detriment of
another party any written, oral, or other information obtained in confidence
from another party in connection with this Agreement or the transactions
contemplated hereby, unless: (a) such information is already known to such party
or to others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of such party, (b) the use of such
information is necessary or appropriate in making any filing or obtaining any
consent or approval required for the consummation of the transactions
contemplated hereby, (c) the furnishing or use of such information is required
by legal proceedings, provided that the party who desires to disclose such
information provides 14 days written notice to the party whose information is to
be disclosed prior to the date of such disclosure, or (d) as set forth in
Section 11.4. If the transactions contemplated hereby are not consummated, each
party will return or destroy all written information as the other party may
reasonably request. Each party agrees to comply with this Section 11.3 at all
times (including at any time prior to the Closing) and this Section 11.3 will
survive the termination of this Agreement, provided however, if the transactions
contemplated by this Agreement are consummated, then the obligations contained
in this Section 11.3 shall not apply to Parent or Buyer.

Section 11.4 Public Disclosure.

(a) Each of the parties to this Agreement hereby agrees with the other parties
hereto that, except as may be required to comply with the requirements of
applicable law or the rules and regulations of each stock market or stock
exchange, as applicable, upon which the securities of one of the parties or its
Affiliates is listed, no press release or similar public announcement or
communication will be made or caused to be made concerning the execution or
performance of this Agreement unless specifically approved in advance by all
parties hereto; provided, however, that to the extent that either party to this
Agreement is required by law or the rules and regulations of any stock market or
stock exchange, as applicable, upon which the securities of one of the parties
or its Affiliates is listed to make such a public disclosure, such public
disclosure will only be made after prior consultation with the other party to
this Agreement.

(b) Notwithstanding Section 11.4(a) above, each party hereby acknowledges that
Seller may, without prior consultation with Buyer, file a copy of the Agreement
(but not the Schedules to this Agreement, unless required by the Securities and
Exchange Commission) with the Securities and Exchange Commission upon execution
of the Agreement by all parties.

 

- 50 -



--------------------------------------------------------------------------------

Section 11.5 Assignment.

No party to this Agreement may assign any of its rights or obligations under
this Agreement without the prior written consent of the other party hereto,
provided however, that the Buyer may assign any of its rights and obligations
under this Agreement or in any agreement, document or instrument executed and
delivered pursuant hereto or in connection with the Closing (without the prior
written consent of the Seller or the Company) to one or more Affiliates of the
Buyer, so long as the obligations of Parent under the Guaranty will apply to
such Affiliate of Buyer.

Section 11.6 Entire Agreement.

This Agreement and the Ancillary Agreements (including all Exhibits and
Schedules hereto and thereto) contain the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.

Section 11.7 Fulfillment of Obligations.

Any obligation of any party to any other party under this Agreement, which
obligation is performed, satisfied or fulfilled by an Affiliate of such party,
will be deemed to have been performed, satisfied or fulfilled by such party.

Section 11.8 Parties in Interest; No Third Party Beneficiaries.

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. Nothing in this
Agreement, express or implied, is intended to confer upon any Person other than
Buyer, Parent, Seller, or their successors or permitted assigns, any rights or
remedies under or by reason of this Agreement.

Section 11.9 Schedules.

A disclosure made by Seller or the Company in any section of this Agreement or
any section of the Disclosure Schedules will expressly not be deemed to
constitute an admission by Seller or the Company, or otherwise imply, that any
such matter is material or creates a measure for materiality for the purposes of
this Agreement.

Section 11.10 Interpretation.

The parties hereto acknowledge and agree that: (a) each party and its counsel
reviewed and negotiated the terms and provisions of this Agreement and the
Ancillary Agreements and have contributed to their revision; (b) the rule of
construction to the effect that any ambiguities

 

- 51 -



--------------------------------------------------------------------------------

are resolved against the drafting party shall not be employed in the
interpretation of this Agreement; and (c) the terms and provisions of this
Agreement shall be construed fairly as to all parties hereto and not in favor of
or against any party, regardless of which party was generally responsible for
the preparation of this Agreement.

Section 11.11 Counterparts.

This Agreement and any amendments hereto may be executed in one or more
counterparts, each of which will be deemed to be an original by the parties
executing such counterpart, but all of which will be considered one and the same
instrument.

Section 11.12 Section Headings.

The section and paragraph headings and table of contents contained in this
Agreement are for reference purposes only and will not in any way affect the
meaning or interpretation of this Agreement.

Section 11.13 Notices.

All notices hereunder will be deemed given if in writing and delivered
personally or sent by facsimile or by nationally recognized overnight courier to
the parties at the following addresses (or at such other addresses as will be
specified by like notice):

 

(a)    if to Seller or, prior to Closing, the Company, to:

BUCA, Inc.

1300 Nicollet Mall

Suite 5003

Minneapolis, MN 55403

Attention: Richard G. Erstad

Facsimile No.: 612-225-3586

With a copy to:

Faegre & Benson LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402

Attention: Douglas P. Long

Facsimile No.: 612-766-1600

 

- 52 -



--------------------------------------------------------------------------------

(b)    if to Buyer or Parent or, after the Closing, the Company, to:

Bertucci’s Corporation

155 Otis Street

Northborough, MA 01532

Attn: David G. Lloyd

Facsimile No.: (508) 393-8406

With a copy to:

Brown Rudnick Berlack Israels LLP

One Financial Center

Boston, MA 02111

Attn: Carl Axelrod

Facsimile No.: (617) 856-8201

Any notice given by nationally recognized overnight courier will be deemed to be
received one Business Day after deposit with such overnight courier. Any notice
given by facsimile shall be deemed to have been received on the day when sent,
provided however, if the facsimile is sent after 5:00 p.m. (EST) on a Business
Day or is not sent on a Business Day, then it shall be deemed to have been
received on the next Business Day.

Section 11.14 Governing Law.

The validity, interpretation and effect of this Agreement will be governed
exclusively by the laws of the State of Minnesota, without giving effect to any
conflict of law provision thereof.

Section 11.15 Severability.

The provisions of this Agreement will be deemed severable and the invalidity or
unenforceability of any provision will not affect the validity or enforceability
of the other provisions hereof. If any provision of this Agreement, or the
application thereof to any person or entity or any circumstance, is invalid or
unenforceable, (a) a suitable and equitable provision will be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
persons, entities or circumstances will not be affected by such invalidity or
unenforceability.

[Signature Page to Follow]

 

- 53 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Stock Purchase Agreement has been signed on behalf of
each of the parties hereto as of the date first written above.

 

BUCA, INC. By:  

/s/ Wallace B. Doolin

  Wallace B. Doolin   Chairman, President and Chief Executive Officer BUCA
RESTAURANTS 3, INC. By:  

/s/ Wallace B. Doolin

  Wallace B. Doolin   Chief Executive Officer BERTUCCI’S CORPORATION By:  

/s/ Stephen V. Clark

  Stephen V. Clark   Chief Executive Officer VINNY T’S ACQUISITION CORPORATION
By:  

/s/ Stephen V. Clark

  Stephen V. Clark   President